Exhibit 10.1




--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of
July 27, 2015

among

UNITED STATES STEEL CORPORATION

THE LENDERS PARTY HERETO

THE LC ISSUING BANKS PARTY HERETO and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
_____________________________________________________

J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
THE BANK OF NOVA SCOTIA
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
CITIZENS BANK OF PENNSYLVANIA,
CREDIT SUISSE AG
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING, INC.
ROYAL BANK OF CANADA
SUNTRUST BANK,
as Senior Managing Agents



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS

--------------------------------------------------------------------------------





 
Article 1
Page
 
Definitions
 
 
 
 
Section 1.01.
Defined Terms
1


Section 1.02.
Types of Borrowing
40


Section 1.03.
Terms Generally
41


Section 1.04.
Accounting Terms; Changes in GAAP
41


 
 
 
 
Article 2
 
 
The Credits
 
 
 
 
Section 2.01.
Commitments to Lend
41


Section 2.02.
Notice of Committed Borrowing
42


Section 2.03.
Reserved.
42


Section 2.04.
Notice to Lenders; Funding of Loans
42


Section 2.05.
Maturity of Loans.
43


Section 2.06.
Interest Rates
43


Section 2.07.
Method of Electing Interest Rates
45


Section 2.08.
Fees
46


Section 2.09.
Optional Termination or Reduction of Commitments
47


Section 2.10.
Scheduled Termination of Commitments
47


Section 2.11.
Optional and Mandatory Prepayments
47


Section 2.12.
Reserved.
48


Section 2.13.
Computation of Interest and Fees
48


Section 2.14.
Reserved.
48


Section 2.15.
Increased Commitments; Additional Lenders
48


Section 2.16.
Letters of Credit
50


Section 2.17.
Evidence of Debt.
55


Section 2.18.
Change in Control
55


Section 2.19.
Alternate Rate of Interest
56


Section 2.20.
Increased Costs
57


Section 2.21.
Break Funding Payments
58


Section 2.22.
Taxes
59


Section 2.23.
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
64


Section 2.24.
Lender’s Obligation to Mitigate; Replacement of Lenders
66


Section 2.25.
Defaulting Lenders
66




i



--------------------------------------------------------------------------------



 
 
 
 
Article 3
 
 
Representation and Warranties
 
 
 
 
Section 3.01.
Organization; Powers
68


Section 3.02.
Authorization; Enforceability
69


Section 3.03.
Governmental Approvals; No Conflicts
69


Section 3.04.
Financial Statements; No Material Adverse Change
69


Section 3.05.
Litigation and Environmental Matters
69


Section 3.06.
Taxes
70


Section 3.07.
Investment Company Status
70


Section 3.08.
ERISA
70


Section 3.09.
Disclosure
70


Section 3.10.
Security Documents; Subsidiary Guarantees
71


Section 3.11.
Processing of Receivables.
71


Section 3.12.
Solvency
71


Section 3.13.
Collateral and Guarantee Requirement
71


Section 3.14.
Anti-Corruption Laws and Sanctions
71


Section 3.15.
Permitted Supply Chain Financings.
72


Section 3.16.
Receivables Purchase Agreement.
72


 
 
 
 
Article 4
 
 
Conditions
 
 
 
 
Section 4.01.
Effective Date
72


Section 4.02.
Conditions to Initial Utilization and Each Subsequent Utilization
75


 
 
 
 
Article 5
 
 
Affirmative Covenants
 
 
 
 
Section 5.01.
Financial Statements and Other Information
76


Section 5.02.
Information Regarding Collateral
79


Section 5.03.
Existence; Conduct of Business
80


Section 5.04.
Maintenance of Properties
81


Section 5.05.
Insurance
81


Section 5.06.
Casualty and Condemnation
82


Section 5.07.
Proper Records; Rights to Inspect and Appraise
82


Section 5.08.
Compliance with Laws
84


Section 5.09.
Use of Proceeds and Letters of Credit
84


Section 5.10.
Further Assurances
84


 
 
 


ii



--------------------------------------------------------------------------------



 
Article 6
 
 
Negative Covenants
 
 
 
 
Section 6.01.
Liens
85


Section 6.02.
Fundamental Changes
86


Section 6.03.
Financial Covenant
87


Section 6.04.
Sale of Receivables
87


 
 
 
 
Article 7
 
 
Events of Default
 
 
 
 
 
Article 8
 
 
The Agents
 
 
 
 
Section 8.01.
Appointment and Authorization
90


Section 8.02.
Administrative Agent and Affiliates
91


Section 8.03.
Action by Administrative Agent
91


Section 8.04.
Consultation with Experts
91


Section 8.05.
Liability of Agents
91


Section 8.06.
Credit Decision
92


Section 8.07.
Successor Administrative Agent
92


Section 8.08.
Agents’ Fees
92


Section 8.09.
Sub-Agents and Related Parties
92


Section 8.10.
Other Agents
93


Section 8.11.
Collateral and Guarantee Matters.
93


Section 8.12.
Secured Parties
93


 
 
 
 
Article 9
 
 
Miscellaneous
 
 
 
 
Section 9.01.
Notices
93


Section 9.02.
Waivers; Amendments
95


Section 9.03.
Expenses; Indemnity; Damage Waiver
97


Section 9.04.
Successors and Assigns
99


Section 9.05.
Designated Lenders
102


Section 9.06.
Survival
103


Section 9.07.
Counterparts; Integration
104


Section 9.08.
Severability
104


Section 9.09.
Right of Set-off
104


Section 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
105


Section 9.11.
WAIVER OF JURY TRIAL
105




iii



--------------------------------------------------------------------------------



Section 9.12.
Headings
106


Section 9.13.
Confidentiality
106


Section 9.14.
USA PATRIOT Act Notice
107


Section 9.15.
No Fiduciary Duty
107











SCHEDULES:
COMMITMENT SCHEDULE
LC COMMITMENT SCHEDULE
PRICING SCHEDULE
Schedule 1.01    Existing Accounting Procedures
Schedule 2.16    Existing Letters of Credit
Schedule 5.01    Additional Monthly Financial Information
Schedule 5.05    Insurance
Schedule 6.01    Existing Liens






EXHIBITS:
Exhibit A    -    Form of Assignment
Exhibit B    -    Form of Opinion of Counsel of the Borrower
Exhibit C-1    -    Form of Borrower Security Agreement
Exhibit C-2    -    Form of Subsidiary Security Agreement
Exhibit D    -    Form of Borrowing Base Certificate
Exhibit E    -    Form of Subsidiary Guarantee Agreement
Exhibit F-1    -    Form of Collateral Access Agreement (Processor/Warehouse)
Exhibit F-2    -    Form of Collateral Access Agreement (Landlord)
Exhibit G
-    Certain Definitions from Regulation S-X (as in effect on the date of this
Amended Agreement)

Exhibit H    -    Form of Designation Agreement
Exhibit I-1    - Form of U.S. Tax Compliance Certificate (Foreign
                    Lenders/Non-Partnerships)
Exhibit I-2    - Form of U.S. Tax Compliance Certificate (Foreign
                    Participants/Non-Partnerships)
Exhibit I-3 - Form of U.S. Tax Compliance Certificate (Foreign
                    Participants/Partnerships)
Exhibit I-4 - Form of U.S. Tax Compliance Certificate (Foreign
                    Lenders/Partnerships)

iv



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 27, 2015 among
UNITED STATES STEEL CORPORATION, the LENDERS party hereto, the LC ISSUING BANKS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent.
WHEREAS, the Borrower (as defined in Section 1.01), the lenders party thereto
(the “Existing Lenders”), the letter of credit issuing banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, are parties to the Second
Amended and Restated Credit Agreement dated as of July 21, 2011 (as amended or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
and
WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement as provided in this Amended Agreement (as defined in Section 1.01),
subject to the terms and conditions set forth in Section 4.01 hereof;
NOW, THEREFORE, the Existing Credit Agreement is amended and restated in its
entirety as follows:
ARTICLE I
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings:
“2017 Notes” means the Borrower’s Senior Notes due June 1, 2017 or any
refinancing thereof to a maturity date earlier than the 91st day after the
Stated Termination Date.
“2018 Notes” means the Borrower’s Senior Notes due February 1, 2018 or any
refinancing thereof to a maturity date earlier than the 91st day after the
Stated Termination Date.
“2020 Notes” means the Borrower’s Senior Notes due April 1, 2020 or any
refinancing thereof to a maturity date earlier than the 91st day after the
Stated Termination Date.
“Account Debtor” means any Person obligated on a Receivable.
“Additional Lender” has the meaning set forth in Section 2.15.
“Additional Secured Obligations” means the sum of the face amounts of all
Bi-Lateral Letters of Credit (as that term is defined in the Borrower Security
Agreement) and the committed amount of all Vendor Financing Facilities (as that
term is defined in the Borrower Security Agreement).
“Adjusted LIBO Rate” has the meaning set forth in Section 2.06(b).



--------------------------------------------------------------------------------



“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.
“Agent” means any of the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Co-Syndication Agents and the Senior Managing
Agents, and “Agents” means any two or more of the foregoing.
“Agreement”, when used in reference to this Agreement, means the Existing Credit
Agreement, as amended and restated by this Amended Agreement, and as the same
may be further amended from time to time.
“Amended Agreement” means this Third Amended and Restated Credit Agreement dated
as of July 27, 2015.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Account Debtor” has the meaning set forth in Section 5.02(c).
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.
“Applicable Rate” means for any day:
(a)    with respect to any Loan that is a Base Rate Loan, the applicable rate
per annum set forth in the Pricing Schedule in the row opposite the caption
“Base Rate Margin” and in the column corresponding to the “Pricing Level” that
applies for such day; and
(b)    with respect to any Loan that is a Eurodollar Loan, the applicable rate
per annum set forth in the Pricing Schedule in the row opposite the caption
“Euro-Dollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day;
In each case, the “Applicable Rate” will be based on the Average Availability
calculated as of the relevant determination date; provided that, at the option
of the Administrative Agent (or at the request of the Required

2



--------------------------------------------------------------------------------



Lenders), if the Borrower fails to deliver consolidated financial statements to
the Administrative Agent as and when required by Section 5.01(a)(i) or
5.01(a)(ii), such Applicable Rates will be those set forth in the Pricing
Schedule and corresponding to Level III Pricing during the period from the
expiration of the time specified for such delivery until such financial
statements are so delivered.
“Arranger” means each of J.P. Morgan Securities LLC, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Bank, National
Association in its capacity as a joint lead arranger of the credit facility
provided under this Agreement.
“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Collateral Agent may from time to time establish (upon five
Business Days’ notice to the Borrower in the case of new reserve categories
established after the Effective Date and formula changes) and revise (upward or
downward) in good faith in accordance with its customary credit policies: (i) to
reflect events, conditions, contingencies or risks which, as reasonably
determined by the Collateral Agent, do or are reasonably likely to materially
adversely affect either (a) the Collateral or its value or (b) the security
interests and other rights of the Collateral Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof), (ii)
to reflect the Collateral Agent’s reasonable belief that any collateral report
or financial information furnished by or on behalf of the Borrower is or may
have been incomplete, inaccurate or misleading in any material respect or (iii)
in respect of any state of facts which the Collateral Agent reasonably
determines in good faith constitutes a Default or an Event of Default; provided
that, at any date of determination (unless and until otherwise determined by the
Collateral Agent), “Availability Reserves” shall include (a) a reserve in an
amount equal to the most current month-end liability to Outside Processor,
Third-Party Warehouseman and Borrower Joint Venture locations holding Eligible
Inventory, (b) a reserve for obligations secured by Liens on Collateral for
which UCC financing statements (or, in jurisdictions outside the United States
of America, evidence of perfection of Liens) are filed, (c) a reserve for
permitted Liens and (d) a reserve for claims secured by purchase money liens.
“Available Inventory” means, at any time, the sum of:
(a)    the lesser of (i) 75% of Eligible Finished Goods Inventory and (ii) the
product of (x) 85% of the net recovery rates as determined by an independent
appraisal multiplied by (y) Eligible Finished Goods Inventory; plus

3



--------------------------------------------------------------------------------



(b)    the lesser of (i) 75% of Eligible Semi-Finished Goods and Scrap Inventory
and (ii) the product of (x) 85% of the net recovery rates as determined by an
independent appraisal multiplied by (y) Eligible Semi-Finished Goods and Scrap
Inventory; plus
(c)    the lesser of (i) 75% of Eligible Raw Materials Inventory (other than
scrap Inventory) and (ii) the product of (x) 85% of the net recovery rates as
determined by an independent appraisal multiplied by (y) Eligible Raw Materials
Inventory.
“Available Receivables” means, at any time, (i) 85% of Eligible Receivables (it
being understood that Eligible Receivables shall not include any Receivables
that have been transferred pursuant to, or that secure, a Permitted Supply Chain
Financing) minus (ii) the Dilution Reserve.
“Average Availability” has the meaning set forth in the Pricing Schedule.
“Average Facility Availability” means, on any day, an amount equal to the
quotient of (a) the sum of the end of the day Facility Availability for each day
during the period of 30 consecutive days ending on (and including) such date,
divided by (b) 30 (i.e., the number of days in such period).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the sum of 1% plus the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).
“Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.19.

4



--------------------------------------------------------------------------------



“Blocked Account” has the meaning specified in Section 1 of the Borrower
Security Agreement.
“Borrower” means United States Steel Corporation, a Delaware corporation, and
its successors.
“Borrower Joint Venture” means any joint venture in which the Borrower holds, or
acquires after the Effective Date, a direct or indirect equity interest.
“Borrower Security Agreement” means the Amended and Restated Security Agreement
dated as of July 27, 2015, between the Borrower and the Collateral Agent,
substantially in the form of Exhibit C-1 hereto.
“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended March 31, 2015, as filed with the SEC pursuant to the
Exchange Act.
“Borrower’s 2014 Form 10-K” means the Borrower’s annual report on Form 10-K for
the year ended December 31, 2014, as filed with the SEC pursuant to the Exchange
Act.
“Borrowing” has the meaning set forth in Section 1.02.
“Borrowing Base” means, at any time, subject to adjustment as provided in
Section 5.07(c), an amount equal to the sum of (i) Available Receivables plus
(ii) Available Inventory less (iii) Availability Reserves less (iv) the
aggregate outstanding amount (calculated as the Mark-to-Market Value) of Secured
Derivative Obligations up to a maximum amount of $150,000,000, less (v) the
Additional Secured Obligations; provided that Available Inventory attributable
to Raw Materials Inventory may not account for more than 60% of the Available
Inventory. Standards of eligibility and reserves and advance rates of the
Borrowing Base may be revised and adjusted from time to time by the Collateral
Agent in its Permitted Discretion; provided that any such changes in such
standards shall be effective five Business Days after delivery of notice thereof
to the Borrower; and provided, further that the Collateral Agent shall not
increase advance rates above the percentages specified in the definitions of
“Available Inventory” and “Available Receivables”, or standards of eligibility
from those specified herein in a manner that causes the Borrowing Base to be
increased, except pursuant to an amendment effected in accordance with Section
9.02.
“Borrowing Base Certificate” means a certificate, duly executed and certified as
accurate and complete by a Financial Officer of the Borrower, appropriately
completed and substantially in the form of Exhibit D together with all
attachments and supporting documentation (i) as contemplated thereby, (ii) as
outlined on Schedule 1 to Exhibit D and (iii) as reasonably requested by the
Collateral Agent.

5



--------------------------------------------------------------------------------



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries for the purpose of maintaining or replacing an existing capital
asset that are (or would be) set forth as capital expenditures in a consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period
prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” has the meaning specified in the Borrower Security
Agreement.
“Change in Control” means the occurrence of any of the following:
(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for the purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in the
Borrower;
(b)    individuals who constituted the board of directors of the Borrower at any
given time (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
as approved by a vote of a majority of the directors of the Borrower then still
in office who were either directors at such time or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office;
(c)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

6



--------------------------------------------------------------------------------



(d)    the merger or consolidation of the Borrower with or into another Person
or the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person, other than a merger or consolidation transaction in
which holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender or any LC Issuing Bank (or, for purposes of
Section 2.20, by any lending office of such Lender or by such Lender’s or such
LC Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after such date; provided however, that notwithstanding anything
therein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, requirements or
directives thereunder or enacted, adopted or issued in connection therewith or
in implementation thereof and (ii) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued, promulgated or implemented.
“Co-Documentation Agent” means each of The Bank of Nova Scotia and PNC Bank,
National Association, in its capacity as co-documentation agent in respect of
this Agreement.
“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC
and Wells Fargo Bank, National Association, in its capacity as syndication agent
in respect of this Agreement.
“Collateral” means any and all “Collateral”, as defined in any Security
Document.
“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit F-1 or Exhibit F-2.

7



--------------------------------------------------------------------------------



“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under the Loan Documents, and its
successors in such capacity.
“Collateral and Guarantee Requirement” means the requirement that:
(a)    the Administrative Agent (i) shall have received a counterpart of the
applicable Security Agreement duly executed and delivered by JPMorgan Chase
Bank, N.A., as Collateral Agent, and (ii) shall have received from each Credit
Party a counterpart of the applicable Security Agreement duly executed and
delivered on behalf of such Credit Party;
(b)    with respect to each Subsidiary Guarantor, (i) the Administrative Agent
shall have received a Subsidiary Guarantee Agreement duly executed and delivered
on behalf of such Subsidiary Guarantor, and (ii) the conditions set forth in
clauses (b) and (c) of Section 4.01 shall have been satisfied with respect to
such Subsidiary Guarantor;
(c)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect or record such Liens to the
extent, and with the priority, required by the Security Documents, shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;
(d)    each Credit Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting of the Liens granted by it thereunder; and
(e)    each Credit Party shall have taken all other action required under the
Security Documents to perfect, register and/or record the Liens granted by it
thereunder.
“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.15 and (iii) with respect to any
substitute Lender or an assignee that becomes a Lender pursuant to Section 2.24
or 9.04, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 9.04, in each case as such amount may be changed from time
to time pursuant to Section 2.09 or 9.04; provided that, if the context so
requires, the term “Commitment” means the obligation of a Lender to extend
credit up to such amount to the Borrower hereunder.

8



--------------------------------------------------------------------------------



“Commitment Schedule” means the Commitment Schedule attached hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Interest Expense” means, for any period, the amount by which:
(a)    the sum of (i) the interest expense (including imputed interest expense
in respect of Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period, in respect of Debt of the Borrower
or any Subsidiary, that is required under GAAP to be capitalized rather than
included in consolidated interest expense for such period and (iii) to the
extent not included in cash interest expense for such period pursuant to
subclause (i) of this clause (a), cash payments (if any) made during such period
in respect of obligations referred to in clause (b)(ii) that were amortized or
accrued in a previous period, exceeds
(b)    the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, (ii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discount or accrued interest payable in kind for such
period and (iii) the interest income of the Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense, (b)
income tax expense, (c) depreciation expense, (d) amortization expense, (e) any
non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items and (f) aggregate foreign exchange losses, and minus (x) the
sum of the amounts for such period of any income tax benefits and any income or
gains from any unusual, extraordinary or otherwise non-recurring items, and (y)
aggregate foreign exchange gains; in each case determined on a consolidated
basis for the Borrower and its Subsidiaries in accordance with GAAP and in the
case of items (a) through (f) and items (x) through (y), to the extent such
amounts were included in the calculation of net income. For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made an acquisition or a disposition of an
operating business, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or disposition, as
the case may be, occurred on the first day of such period.

9



--------------------------------------------------------------------------------



“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) the aggregate amount of scheduled
principal payments required to be made during the succeeding period of 12
consecutive months in respect of Long-Term Debt of the Borrower and its
Subsidiaries (except payments required to be made by the Borrower or any
Subsidiary to the Borrower or any Subsidiary), (c) Restricted Payments made in
cash during such period and (d) if during such period any outstanding Debt of
the Excluded Subsidiary is Guaranteed by the Borrower or any Subsidiary, the
amounts which would have been included in (a) and (b) for such period in respect
of such Debt if the Excluded Subsidiary were a Subsidiary (but only to the
extent that such Debt is Guaranteed by the Borrower or any Subsidiary).
“Consolidated Interest Expense” means, for any period, the amount by which:
(a)    the sum of (i) the interest expense (including imputed interest expense
in respect of Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any interest accrued during such period, in respect of Debt of the Borrower
or any Subsidiary, that is required under GAAP to be capitalized rather than
included in consolidated interest expense for such period, exceeds
(b)    the interest income (not including foreign exchange gains and losses) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable reserves and other properly deductible items) of the
Borrower and its consolidated Subsidiaries adjusted for inventories on the basis
of cost (before application of the “last-in first-out” method of determining
cost) or current market value, whichever is lower, and deducting therefrom (a)
all current liabilities of such corporation and its consolidated Subsidiaries
except for (i) notes and loans payable, (ii) current maturities of Long-Term
Debt and (iii) current maturities of obligations under capital leases and (b)
all goodwill, trade names, patents, unamortized debt discount and expenses of
such corporation and its consolidated Subsidiaries (to the extent included in
said aggregate amount of assets) and other intangibles, all as set forth in the
most recent consolidated balance sheet of the Borrower and its consolidated
Subsidiaries delivered to the Administrative Agent, computed and consolidated in
accordance with GAAP.
“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

10



--------------------------------------------------------------------------------



“Convertible Notes” means the Borrower’s Senior Convertible Notes due April 1,
2019 or any refinancing thereof to a maturity date earlier than the 91st day
after the Stated Termination Date.
“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment if in existence at such time or (ii) the sum of the aggregate
outstanding principal amount of its Loans and the amount of its LC Exposure at
such time if its Commitment is not then in existence.
“Credit Parties” means the Borrower and the Subsidiary Guarantors.
“Debt” of any Person means, without duplication:
(a)    all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),
(b)    all obligations of such Person evidenced by bonds, debentures, notes, or
similar instruments,
(c)    all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts),
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
(e)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding current accounts payable incurred in the
ordinary course of business),
(f)    all Debt of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,
(g)    all Guarantees by such Person of Debt of others,
(h)    all Capital Lease Obligations of such Person,
(i)    all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other

11



--------------------------------------------------------------------------------



statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, obtained in the ordinary course of
business),
(j)    all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise, and
(k)    all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except (a) to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor, and (b) in the case of general partnerships where the interest
is held by a Subsidiary with no other significant assets.
Notwithstanding the foregoing, the term “Debt” will exclude obligations that are
no longer outstanding under the applicable indenture or instruments therefor.
Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Subsidiary of any business, the term “Debt” will exclude post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing; provided that, at the time of closing,
the amount of any such payment is not determinable and, to the extent such
payment thereafter becomes fixed and determined, the amount is paid when due.
“Decreased Testing Condition” means that for each of the 30 days preceding the
Early Maturity Date with respect to the Convertible Notes and at all times prior
to the stated maturity date of the Convertible Notes, the trading price of the
Convertible Notes (represented by CUSIP 912909AH1) is at least 110% of par value
thereof.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i),
such Lender notifies the Administrative Agent and the Borrower in writing that
such

12



--------------------------------------------------------------------------------



failure is the result of such Lender’s reasonable determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with all or any portion of its
funding obligations under this Amended Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s reasonable
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding under this Amended Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund Loans and participations in then outstanding Letters of
Credit under this Amended Agreement, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification in form and substance reasonably satisfactory to
it, or (d) other than via an Undisclosed Administration, has become the subject
of a Bankruptcy Event or has a Parent that has become the subject of a
Bankruptcy Event.
“Departing Lender” means any lender party to the Existing Credit Agreement but
not listed in the Commitment Schedule.
“Derivative Obligations” has the meaning specified in Section 1 of the Borrower
Security Agreement.
“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.05(a) as a Designated Lender for
purposes of this Agreement.
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.05(a).
“Dilution Factors” means, without duplication of any reduction to the balance of
any Receivable, with respect to any period, the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits (including all volume discounts, trade discounts and
rebates) that are recorded to reduce Receivables of the Borrower or any other
Credit Party in a manner consistent with the Borrower’s or any other Credit
Party’s then current and historical accounting practices.
“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of the Borrowing Base Certificate for
the calendar month most recently ended, equal to (a) the aggregate amount of the
applicable Dilution Factors in respect of Receivables of the Borrower and the
other Credit Parties for the twelve calendar month period ended

13



--------------------------------------------------------------------------------



as of the last day of such calendar month divided by (b) total gross invoices of
the Borrower and the other Credit Parties for such twelve-calendar-month period.
“Dilution Reserve” means, at any time, a reserve in an amount equal to the
product of (a) the excess of (i) the applicable Dilution Ratio at such time over
(ii) 5.00%, multiplied by (b) the aggregate amount of Eligible Receivables at
such time.
“Dollars”, “dollars” or “$” refers to lawful money of the United States.
“Domestic Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office, branch or affiliate as such Lender may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.
“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
“Downgraded Lender” means any Lender that (a) has a rating that is not an
Investment Grade Rating from Moody’s, S&P or an investment grade rating from
another nationally recognized rating agency or (b) is a Subsidiary of a Person
that is the subject of a bankruptcy, insolvency or similar proceeding. For the
avoidance of doubt, a Lender that is not rated by Moody’s, S&P or another
nationally recognized rating agency shall not constitute a Downgraded Lender.
“Early Maturity Date” means, with respect to any series of Senior Notes, the
date that is 91 days prior to the stated maturity date for such series of Senior
Notes set forth in the applicable Senior Notes Documents.
“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).
“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.
“Eligible Finished Goods Inventory” means all Finished Goods Inventory that is
Eligible Inventory.
“Eligible Inventory” means at any date of determination thereof, the aggregate
value (as reflected on the plant level records of the Borrower or any other
Credit Party and consistent with the Borrower’s or such other Credit Party’s
current and historical accounting practices whereby manufactured items are
valued at pre-determined costs and purchased items are valued at rolling average

14



--------------------------------------------------------------------------------



actual cost) at such date of all Qualified Inventory owned by any Credit Party
and located in any jurisdiction in the United States of America, as to which
Qualified Inventory appropriate UCC financing statements have been filed naming
such Credit Party as “debtor” and JPMorgan Chase Bank, N.A. as Collateral Agent,
as “secured party” adjusted on any date of determination to exclude, without
duplication, all Qualified Inventory that is Ineligible Inventory, minus all
Valuation Reserves.
“Eligible Raw Materials Inventory” means all Raw Materials Inventory that is
Eligible Inventory.
“Eligible Receivables” means at any date of determination thereof, the aggregate
value (determined on a basis consistent with GAAP and the Borrower’s or any
other Credit Party’s then current and historical accounting practices) of all
Qualified Receivables of the Borrower or any other Credit Party, net of (x) any
amounts in respect of sales, excise or similar taxes included in such
Receivables and (y) returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding available or claimed
(calculated without duplication of deductions taken pursuant to the exclusion of
Ineligible Receivables), adjusted on any date of determination to exclude,
without duplication, all Qualified Receivables that are Ineligible Receivables.
“Eligible Semi-Finished Goods and Scrap Inventory” means all Semi-Finished Goods
and Scrap Inventory that is Eligible Inventory.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.
“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

15



--------------------------------------------------------------------------------



“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) failure to satisfy the
applicable minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA with respect to any Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Eurodollar Loan” means a Loan that bears interest at a Eurodollar Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election.
“Eurodollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of an Adjusted LIBO Rate.
“Events of Default” has the meaning specified in Article 7.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Subsidiary” means Chicago Lakeside Development LLC, U. S. Steel Canada
Inc. (“U. S. Steel Canada”) and each Subsidiary of U. S. Steel Canada Inc.
formed under the laws of Canada or any province thereof; provided, that none of
the foregoing Persons shall constitute an Excluded Subsidiary for purposes of
Section 5.08.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however

16



--------------------------------------------------------------------------------



denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.24) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.22, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with Section
2.22(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the first recital of
this Agreement.
“Existing Letters of Credit” means the letters of credit issued prior to the
Effective Date pursuant to the Existing Credit Agreement, as identified on
Schedule 2.16.
“Facility Availability” means, at any time, an amount equal to (i) the lesser of
(x) the aggregate amount of the Lenders’ Commitments at such time and (y) the
Borrowing Base, at such time, less (ii) the Total Outstanding Amount at such
time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to JPMorgan Chase Bank, N.A. on such day on such
transactions as determined by the Administrative Agent.

17



--------------------------------------------------------------------------------



“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller, or any assistant controller of the Borrower.
“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the creation or
continuation of Liens pursuant to the Security Documents.
“Finished Goods Inventory” means finished goods to be sold by a Credit Party in
the ordinary course of business, including plates, finished tubes, tin plates
and finished sheets, but excluding Semi-Finished Goods and Scrap Inventory and
Raw Materials Inventory.
“Fiscal Quarter” means a fiscal quarter of the Borrower.
“Fiscal Year” means a fiscal year of the Borrower.
“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA
less (ii) the sum of (A) any Capital Expenditure during such period (excluding
any such Capital Expenditure to the extent made with proceeds of (x) insurance
covering such capital asset, (y) any taking under the power of eminent domain or
by condemnation or similar proceeding of such capital asset or (z) Capital Lease
Obligations incurred to make such Capital Expenditure or other Debt (other than
revolving Debt) incurred to make such Capital Expenditure and secured by a Lien
on such capital asset) and (B) income tax expense of the Borrower and its
Subsidiaries paid in cash during such period to (b) Consolidated Fixed Charges,
in each case for the period of the most recent four consecutive Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01,
taken as one accounting period. If during such period of four consecutive Fiscal
Quarters, the Borrower or any Subsidiary shall have made an acquisition or a
disposition of an operating business, the Fixed Charge Coverage Ratio for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition or disposition, as the case may be, occurred on the first day of
such period.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes

18



--------------------------------------------------------------------------------



concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group of Loans” or “Group” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time and (ii) all Eurodollar
Loans having the same Interest Period at such time.
“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Debt or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate” in Section 2.06.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

19



--------------------------------------------------------------------------------



“Industrial Revenue Bond Obligations” means an obligation to a state or local
government unit that secures the payment of bonds issued by a state or local
government unit or any Debt incurred to refinance, in whole or in part, such
obligations.
“Ineligible Inventory” means all Qualified Inventory described in at least one
of the following clauses:
(a)    Qualified Inventory that is not subject to a perfected first priority
Lien in favor of the Collateral Agent or that is subject to any Lien other than
the Liens permitted pursuant to Section 6.01; or
(b)    Qualified Inventory that is not located at or in transit to property that
is either owned or leased by any Credit Party; provided that any Qualified
Inventory located at or in transit to property that is leased by the Borrower
shall be deemed “Ineligible Inventory” pursuant to this clause (b) unless such
Credit Party shall have delivered to the Collateral Agent a Collateral Access
Agreement (or, if applicable, a landlord waiver in form and substance
satisfactory to the Collateral Agent) with respect to such leased location; and
provided further that any Qualified Inventory located at or in transit to a
Third-Party Location shall not be deemed “Ineligible Inventory” pursuant to this
clause (b) on any date of determination if (w) the value of such Qualified
Inventory on such date of determination (as reflected on the plant level records
of such Credit Party and consistent with such Credit Party’s current and
historical accounting practices whereby manufactured items are valued at
pre-determined costs and purchased items are valued at rolling average actual
cost) is greater than $500,000, (x) such Credit Party shall have delivered to
the Collateral Agent a Collateral Access Agreement with respect to such
Third-Party Location, (y) the aggregate number of Third-Party Locations
designated by such Credit Party as eligible locations in respect of which
Qualified Inventory shall be excluded from “Ineligible Inventory” in reliance on
this clause (b) does not exceed 100 on such date of determination and (z) in the
case of any Third Party Location owned or leased by a Borrower Joint Venture,
the terms of the joint venture arrangements in respect of such Borrower Joint
Venture are satisfactory to the Collateral Agent and the Lenders; or
(c)    Qualified Inventory that is on consignment and Qualified Inventory
subject to a negotiable document of title (as defined in the Uniform Commercial
Code as in effect from time to time in the State of New York); or
(d)    Qualified Inventory located on the premises of customers or vendors
(other than Outside Processors); or

20



--------------------------------------------------------------------------------



(e)    Qualified Inventory comprised of Finished Goods Inventory and
Semi-Finished Goods and Scrap Inventory that has been written down pursuant to
any Credit Party’s existing accounting procedures (as such existing accounting
procedures are set forth in Schedule 1.01 hereto); provided that the scrap value
of such Qualified Inventory will be included in the calculation of “Eligible
Inventory”; or
(f)    Qualified Inventory that consists of maintenance spare parts; or
(g)    Qualified Inventory that is classified as supplies or sundry in any
Credit Party’s historical and current accounting records, including, but not
limited to, fuel oil, coal chemicals, metal products, miscellaneous, non-LIFO
inventory, store supplies, cleaning mixtures, lubricants and the like; or
(h)    Qualified Inventory that is billed not shipped Inventory; or
(i)    Qualified Inventory considered non-conforming, which shall mean, on any
date, all inventory classified as “non-prime” or “seconds” or other “off-spec”
Inventory, to the extent that such Qualified Inventory exceeds 3% of Total
Qualified Inventory; provided that the scrap value of such Qualified Inventory
shall be included in the calculation of Eligible Inventory. For purposes of this
clause (i), “Total Qualified Inventory” means all Raw Materials Inventory,
Finished Goods Inventory and Semi-Finished Goods and Scrap Inventory; or
(j)    Qualified Inventory that is not located in the United States other than
Qualified Inventory located in any jurisdiction as to which arrangements
reasonably satisfactory to the Collateral Agent have been made to ensure the
perfection of the Lenders’ security interest in such Qualified Inventory; or
(k)    Qualified Inventory that is not owned solely by a Credit Party, or as to
which a Credit Party does not have good, valid and marketable title thereto; or
(l)    intercompany profit included in the value of Qualified Inventory; or
(m)    Qualified Inventory that consists of scale, slag and other by-products;
or
(n)    Qualified Inventory that consists of raw materials other than iron ore,
coke, coal, scrap, limestone, other alloys and fluxes; or
(o)    Qualified Inventory that does not otherwise conform to the
representations and warranties contained in this Agreement or the other Loan
Documents; or

21



--------------------------------------------------------------------------------



(p)    depreciation included in the value of Qualified Inventory; or
(q)    non-production costs included in the value of Qualified Inventory;
(r)    slabs that are more than two months old and other semi-finished and
finished goods that are more than eight months old; provided that the scrap
value of such inventory shall be included in the calculation of Eligible
Inventory; or
(s)    such other Qualified Inventory as may be deemed ineligible by the
Collateral Agent from time to time in its Permitted Discretion.
“Ineligible Receivables” means all Qualified Receivables described in at least
one of the following clauses:
(a)    Qualified Receivables that are not subject to a perfected first priority
Lien in favor of the Collateral Agent or that are subject to any Lien other than
the Liens permitted pursuant to Section 6.01;
(b)    Qualified Receivables that (i) are subject to a Permitted Supply Chain
Financing or are otherwise owed by an Account Debtor that is party to a
Permitted Supply Chain Financing or (ii) payment of which are directed to an
account other than a Blocked Account (it being understood that this clause (ii)
shall not apply prior to the date that is 60 days after the Effective Date (or
such longer period as the Collateral Agent may agree));
(c)    Qualified Receivables (i) with respect to which the scheduled due date is
more than 65 days after the date of the original invoice therefor, (ii) which
are unpaid for more than 60 days after the original date payment is due (in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder, such amount shall be the gross amount due in respect of the
applicable Receivables without giving effect to any net credit balances) or
(iii) which have been written off the books of the applicable Credit Party or
otherwise designated as uncollectible;
(d)    Qualified Receivables which are owing by an Account Debtor for which more
than 50% of the Receivables owing from such Account Debtor and its Affiliates
are ineligible pursuant to clause (c)(ii);
(e)    Qualified Receivables which are owing by an Account Debtor to the extent
the aggregate amount of Receivables (excluding Receivables ineligible under the
provisions of this definition other than this clause (e)) owing from such
Account Debtor and its Affiliates to all Credit Parties exceed 20% of the
aggregate amount of Eligible Receivables of all Credit Parties;

22



--------------------------------------------------------------------------------



(f)    Qualified Receivables that do not otherwise conform to the
representations and warranties contained in this Agreement or the other Loan
Documents;
(g)    Qualified Receivables which (i) do not arise from the sale of goods in
the ordinary course of business, (ii) are not evidenced by an invoice or other
documentation satisfactory to the Collateral Agent, in its Permitted Discretion,
which has been sent to the Account Debtor, (iii) represent a progress billing,
(iv) are contingent upon the applicable Credit Party’s completion of any further
performance, (v) represent a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, cash-on-delivery or any other repurchase or return
basis or (vi) relate to payments of interest;
(h)    Qualified Receivables for which the goods giving rise thereto have not
been shipped to the Account Debtor or goods giving rise thereto which have been
shipped, but title has not passed or if such Qualified Receivable was invoiced
more than once;
(i)     Qualified Receivables which are owed by an Account Debtor which has (i)
applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws (other than post-petition accounts payable of an Account
Debtor that is a debtor in possession and acceptable to the Collateral Agent in
its Permitted Discretion), (iv) admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent,
(vi) ceased operation of its business or (vii) sold all or substantially all of
its assets;
(j)     Qualified Receivables which are owed (i) in a currency other than
Dollars or (ii) by an Account Debtor which (A) is not invoiced at an address in
the United States or Canada or (B) is not organized under applicable law of the
United States, any state in the United States or the District of Columbia or
Canada or any province in Canada, unless, in the case of clause (ii), such
Qualified Receivable are backed by a letter of credit acceptable to the
Collateral Agent, in its Permitted Discretion, which is in the possession of,
and is directly drawable by, the Collateral Agent;
(k)     Qualified Receivables which are owed by (i) a Governmental Authority of
any country other than the United States, unless such Qualified Receivables are
backed by a letter of credit acceptable to the Collateral Agent, in its
Permitted Discretion, which is in the possession of,

23



--------------------------------------------------------------------------------



and is directly drawable by, the Collateral Agent or (ii) any Governmental
Authority of the United States, or any department, agency, public corporation or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Collateral Agent in such Qualified
Receivables, have been complied with to the Collateral Agent’s satisfaction in
its Permitted Discretion;
(l)     Qualified Receivables which are owed by (i) any Affiliate of a Credit
Party, (ii) a Borrower Joint Venture or (iii) any employee, officer, director,
agent or stockholder of any Credit Party or Affiliate of any Credit Party or of
any Borrower Joint Venture;
(m)    Qualified Receivables with respect to which the Account Debtor on such
Receivables or any of its Affiliates is also a supplier to or creditor of a
Credit Party, to the extent of the applicable offset (it being understood that
ineligibility under this clause (m) shall be calculated as set forth in Exhibit
D);
(n)     Qualified Receivables which are subject to any deduction, reduction,
partial payment, debit memos, chargebacks, counterclaim, discount, allowance,
rebate, credit, return privilege, exchange rate adjustment, other adjustments or
other conditions other than volume sales discounts given in the ordinary course
of business of the applicable Credit Party; provided, however, that such
Receivables shall be ineligible pursuant to this clause (n) only to the extent
of such deduction, reduction, partial payment, debit memo, chargeback,
counterclaim, discount, allowance, rebate, credit, return privilege, exchange
rate adjustment, other adjustment or other condition;
(o)     Qualified Receivables which do not comply in all material respects with
the requirements of all applicable laws and regulations, whether Federal, state
or local, including the Federal Consumer Credit Protection Act, the Federal
Truth in Lending Act and Regulation Z of the Federal Reserve Board;
(p)    Qualified Receivables which are for goods that have been sold under a
purchase order or pursuant to the terms of a contract or other agreement or
understanding (whether written or oral) that indicates or purports that any
Person other than a Credit Party has an ownership interest in such goods, or
which indicates that any Person other than a Credit Party as payee or remittance
party;
(q) Qualified Receivables (i) with respect to which any check or other
instrument or payment has been returned uncollected for any reason or (ii) which
are evidenced by any promissory note, chattel paper or instrument;

24



--------------------------------------------------------------------------------



(r)    Qualified Receivables as to which the underlying contract or agreement is
governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia or Canada or any province thereof; or
(s)    such other Qualified Receivables as may be deemed ineligible by the
Collateral Agent from time to time in its Permitted Discretion.
“Intercreditor Agreement” means the Intercreditor Agreement dated as of June 12,
2009 by and among PNC Bank, National Association, as funding agent, The Bank of
Nova Scotia, as funding agent and as receivables collateral agent, J.P. Morgan
Chase Bank, as collateral agent and the Receivables SPV, as initial servicer and
as borrower, as amended, supplemented or modified from time to time prior to the
date hereof.
“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(c)    no Interest Period may end after the Stated Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period

25



--------------------------------------------------------------------------------



(for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
“LC Commitment Amount” means (a) as to each LC Issuing Bank party hereto as of
the Effective Date, the commitment amount set forth opposite its name in the LC
Commitment Schedule and (b) as to each LC Issuing Bank that becomes an LC
Issuing Bank hereunder after the date hereof, the commitment amount of such LC
Issuing Bank set forth in the instrument under which such LC Issuing Bank
becomes an LC Issuing Bank. The LC Commitment Amount of any Issuing Bank may be
changed by written agreement between the Borrower and such LC Issuing Bank, with
notice to the Administrative Agent, without the consent of any other party
hereto.
“LC Disbursement” means a payment made by an LC Issuing Bank in respect of a
drawing under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time will be its
Percentage of the total LC Exposure at such time.
“LC Issuing Bank” means JPMorgan Chase Bank, Bank of America, N.A., Wells Fargo
Bank, N.A., Barclays Bank PLC, The Bank of Nova Scotia, PNC Bank, National
Association and Citizens Bank of Pennsylvania and any other Lender acceptable to
the Administrative Agent and the Borrower that may agree in its sole discretion
to issue Letters of Credit hereunder, in each case in its capacity as an issuer
of a Letter of Credit, and their respective successors in such capacity as
provided in Section 2.16(i). Any LC Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “LC Issuing Bank” shall include each such Affiliate with respect to
Letters of Credit issued by it.
“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse any LC Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to any LC Issuing Bank
pursuant to Section 2.16(e).
“LC Sublimit” means $350,000,000.

26



--------------------------------------------------------------------------------



“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.
“Lender Parties” means the Lenders, the LC Issuing Banks, and the Agents.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment, other
than any such Person that ceases to be a party hereto pursuant to an Assignment.
Unless the context requires otherwise, the term “Lenders” includes the LC
Issuing Banks.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
For the avoidance of doubt, a Bi-Lateral Letter of Credit (as defined in the
Borrower Security Agreement) shall not be a Letter of Credit.
“LIBO Screen Rate” has the meaning set forth in the definition of “London
Interbank Offered Rate” in Section 2.06.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means the sum of (i) the Borrower’s domestic cash and cash
equivalents (excluding any disbursement deposit account the funds in which are
used solely for the payment of salaries and wages, employee benefits, workers’
compensation and similar expenses) and (ii) Facility Availability.
“Liquidity Condition” means that, on the date of determination, the Borrower has
Liquidity of (a) in the case of any series of Senior Notes other than, so long
as the Decreased Testing Condition is satisfied, the Convertible Notes, not less
than the sum of (x) $500,000,000 and (y) the outstanding principal amount of the
applicable Senior Notes, at least $300,000,000 of which Liquidity is comprised
of Facility Availability and (b) in the case of the Convertible Notes so long as
the Decreased Testing Condition is satisfied, not less than the sum of (x)
$250,000,000 and (y) the outstanding principal amount of the Convertible Notes,
at least $150,000,000 of which Liquidity is comprised of Facility Availability.

27



--------------------------------------------------------------------------------



“Loan” means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.17(d), the Security Documents, and each
Subsidiary Guarantee Agreement.
“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).
“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.
“Mark-to-Market Value” has the meaning specified in the Borrower Security
Agreement.
“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.
“Material Debt” means Debt (other than (i) obligations in respect of the Loans
and Letters of Credit and (ii) Debt owed by the Borrower or one of its
Subsidiaries solely to the Borrower or another Subsidiary of the Borrower), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time will be the maximum aggregate amount (after giving effect
to any enforceable netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time
in circumstances in which the Borrower or such Subsidiary was the defaulting
party.
“Maximum Facility Availability” means an amount equal to the lesser of (x) the
aggregate amount of the Lenders’ Commitments on such date and (y) the Borrowing
Base on such date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

28



--------------------------------------------------------------------------------



“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.07.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.24).
“Outside Processor” means any Person that provides processing services with
respect to Qualified Inventory owned by a Credit Party and on whose premises
Qualified Inventory is located, which premises are neither owned nor leased by
such Credit Party.
“Participants” has the meaning specified in Section 9.04(e).
“Participant Register” has the meaning assigned to such term in Section 9.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.25 when a Defaulting Lender shall exist, “Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.
“Perfection Certificate” means a certificate in the form of Exhibit A to the
applicable Security Agreement or any other form approved by the Administrative
Agent.

29



--------------------------------------------------------------------------------



“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Liens” means:
(a)    Liens imposed by law or regulation for taxes that are not yet due or are
being contested in good faith by appropriate proceedings;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’ and other like Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in good faith by appropriate proceedings;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including deposits made in the ordinary course of
business to cash collateralize letters of credit described in the parenthetical
in clause (i) of the definition of “Debt”);
(d)    Liens or deposits to secure the performance of bids, trade contracts,
leases, Hedging Agreements, statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, and
Liens imposed by statutory or common law relating to banker’s liens or rights of
set-off or similar rights relating to deposit accounts, in each case in the
ordinary course of business;
(e)    Liens arising in the ordinary course of business in favor of issuers of
documentary letters of credit;
(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article 7; and
(g)    easements, zoning restrictions, rights-of-way, licenses, reservations,
minor irregularities of title and similar encumbrances on real property imposed
by law or regulation or arising in the ordinary course of business that do not
secure any monetary obligation and do not materially detract from the value of
the affected property for its current use or interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
provided that the term “Permitted Liens” shall not include any Lien that secures
Debt.
“Permitted Supply Chain Financing” means any supply chain financing or other
factoring transaction whereby the Receivables payable by a particular customer
of a Credit Party are sold or pledged as collateral by a Credit Party to a

30



--------------------------------------------------------------------------------



third-party financing source on a basis that is non-recourse to the applicable
Credit Party. Unless otherwise agreed by the Collateral Agent in its sole
discretion, in no event shall Permitted Supply Chain Financings applicable to
more than five Applicable Account Debtors be in effect at any time (it being
understood that Applicable Account Debtors that are Affiliates of each other
shall count as a single Applicable Account Debtor for purposes of the limitation
set forth in this definition).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.
“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA.
“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.
“Pricing Schedule” means the Pricing Schedule attached hereto.
“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City. Each change in the Prime Rate
will be effective for purposes hereof from and including the date such change is
publicly announced as being effective.
“Qualified Inventory” means all Raw Materials Inventory, Semi-Finished Goods and
Scrap Inventory and Finished Goods Inventory held by a Credit Party in the
normal course of business and owned solely by such Credit Party (per plant level
records whereby manufactured items are valued at pre-determined costs and
purchased items are valued at rolling average actual cost).
“Qualified Receivables” means all Receivables that are directly created by a
Credit Party in the ordinary course of business arising out of the sale of
Inventory by such Credit Party, which are at all times acceptable to the
Collateral Agent in all respects in the exercise of its reasonable judgment and
the customary credit policies of the Collateral Agent.
“Quarterly Payment Dates” means each March 31, June 30, September 30, and
December 31.
“Rating Agency” means each of S&P and Moody’s.

31



--------------------------------------------------------------------------------



“Raw Materials Inventory” means any raw materials used or consumed in the
manufacture or production of other inventory including, iron ore and sinter,
coke, coal, limestone and other alloys and fluxes, but excluding steel scrap and
iron scrap (it being understood that steel scrap and iron scrap shall be
included in Inventory not constituting “Raw Materials”).
“Receivables” means any account or payment intangible (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of New York)
and any other right, title or interest which, in accordance with GAAP, would be
included in receivables on a consolidated balance sheet of the Borrower.
“Receivables Purchase Agreement” means the Second Amended and Restated
Receivables Purchase Agreement dated as of September 27, 2006 among the
Receivables SPV, as seller, the Borrower, as initial servicer and in its
individual capacity, The Bank of Nova Scotia, as collateral agent, the CP
conduit purchasers, committed purchasers, funding agents and LC banks, and the
various other Persons from time to time party thereto, as amended, supplemented
or modified from time to time prior to the date hereof.
“Receivables Purchase Documents” means (i) the Receivables Purchase Agreement,
(ii) the Purchase and Sale Agreement dated as of November 28, 2001 among the
Borrower, as servicer, the originators party thereto and the Receivables SPV, as
purchaser, as amended, supplemented or modified from time to time prior to the
date hereof, (iii) the Intercreditor Agreement and (iv) any documents or other
agreements executed in connection with or related to the foregoing.
“Receivables SPV” means U.S. Steel Receivables LLC.
“Recipient” means the Administrative Agent, any LC Issuing Bank or any Lender,
as applicable.
“Reference Banks” means the principal London offices (or any successor offices)
of JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, N.A.,
Barclays Bank PLC, The Bank of Nova Scotia, PNC Bank, National Association and
Citizens Bank of Pennsylvania.
“Reference Rate” has the meaning set forth in Section 9.13.
“Register” has the meaning specified in Section 9.04(c).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

32



--------------------------------------------------------------------------------



“Release Conditions” has the meaning assigned to such term in the Borrower
Security Agreement.
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time, in each case exclusive of Defaulting
Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower (including, for this purpose, any payment in respect of
any Equity Interest under a Synthetic Purchase Agreement).
“Revolving Credit Period” means the period from and including the Effective Date
to, but excluding, the Termination Date.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sanctioned Country” means , at any time, a country or territory that is the
subject or target of any Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Derivative Obligations” has the meaning specified in Section 1 of the
Borrower Security Agreement.
“Secured Obligations” has the meaning specified in Section 1 of the Borrower
Security Agreement.

33



--------------------------------------------------------------------------------



“Secured Parties” has the meaning specified in Section 1 of the Borrower
Security Agreement.
“Security Agreement” means each of the Borrower Security Agreement and each
other security agreement between any Subsidiary Guarantor and the Collateral
Agent as required pursuant to the Collateral and Guarantee Requirement,
substantially in the form of Exhibit C-2.
“Security Documents” means each Security Agreement and each other security
agreement, instrument or document executed and delivered pursuant to Section
5.10 to secure any of the Secured Obligations.
“Semi-Finished Goods and Scrap Inventory” means semi-finished goods produced by
a Credit Party in the ordinary course of business, including slabs, blooms,
coiled strip, black plate, sheets hot rolled and cold rolled, unfinished tubes,
scrap and pig iron.
“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt that
is not secured or supported by a guarantee, letter of credit or other form of
credit enhancement; provided that if a Senior Debt Rating by a Rating Agency is
required to be at or above a specified level and such Rating Agency shall have
changed its system of classifications after the date hereof, the requirement
will be met if the Senior Debt Rating by such Rating Agency is at or above the
new rating which most closely corresponds to the specified level under the old
rating system; and provided further that the Senior Debt Rating in effect on any
date is that in effect at the close of business on such date.
“Senior Managing Agent” means each of Citizens Bank of Pennsylvania, Credit
Suisse AG, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc., Royal
Bank of Canada and SunTrust Bank, in its capacity as a senior managing agent in
respect of this Agreement.
“Senior Notes” means any of the 2017 Notes, the 2018 Notes, the Convertible
Notes and the 2020 Notes.
“Senior Notes Documents” means (i) the Indenture, dated as of May 21, 2007,
between the Borrower and the Senior Notes Trustee, (ii) the First Supplemental
Indenture, dated as of May 21, 2007, between the Borrower and the Senior Notes
Trustee, (iii) the Second Supplemental Indenture, dated as of December 10, 2007,
between the Borrower and the Senior Notes Trustee, (iv) the Fourth Supplemental
Indenture, dated as of March 19, 2010, between the Borrower and the Senior Notes
Trustee and (v) the Seventh Supplemental Indenture, dated as of March 26, 2013,
between the Borrower and the Senior Notes Trustee.
“Senior Notes Event” means, with respect to any series of Senior Notes, any of
the following: (a) the redemption, repayment, defeasance or other

34



--------------------------------------------------------------------------------



discharge, in full, of such series of Senior Notes (including, in each case, all
accrued but unpaid interest, fees and other amounts in respect thereof) in
accordance with the terms of the applicable Senior Notes Documents (other than
with the proceeds of Debt); (b) the amendment to or other modification of such
series of Senior Notes and the applicable Senior Notes Documents causing the
stated maturity date of such series of Senior Notes to be extended to a date
that is at least 91 days after the Stated Termination Date; and/or (c) the
refinancing of such series of Senior Notes with Debt having a maturity date that
is at least 91 days after the Stated Termination Date; provided that, in the
case of clauses (b) and (c) of this definition, such series of Senior Notes as
so amended, or any refinancing Indebtedness in respect thereof, do not require
(i) any amortization prior to the date that is 91 days after the Stated
Termination Date or (ii) any mandatory prepayment or redemption at the option of
the holders thereof (except for redemptions in respect of assets sales and
changes in control on terms not less favorable to the Borrower than the terms of
such series of Senior Notes as in effect on the date hereof) prior to the date
that is 91 days after the Stated Termination Date.
“Senior Notes Trustee” means the Bank of New York and its successors in such
capacity.
“Significant Subsidiary” means any Subsidiary Guarantor and any subsidiary of
the Borrower, whether now or hereafter owned, formed or acquired that, at the
time of determination is a “significant subsidiary” of the Borrower, as such
term is defined on the date of this Agreement in Regulation S-X of the SEC (a
copy of which is attached as Exhibit G).
“Specified Lender” means a Defaulting Lender or a Downgraded Lender.
“Stated Termination Date” means the fifth anniversary of the Effective Date.
“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages will include those imposed pursuant to such Regulation D.
Eurodollar Loans will be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions, or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

35



--------------------------------------------------------------------------------



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that no Excluded Subsidiary
shall be considered a Subsidiary of the Borrower. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. By way of clarification and not
limitation, consolidated Subsidiaries do not include variable interest
entities—i.e., entities subject to consolidation according to the provisions of
the Financial Accounting Standards Board Interpretation No. 46 “Consolidation of
Variable Interest Entities” as revised.
“Subsidiary Guarantee Agreement” means a guarantee agreement substantially in
the form of Exhibit E hereto.
“Subsidiary Guarantor” means any Domestic Subsidiary that the Borrower elects to
cause to become a Subsidiary Guarantor by fulfilling the Collateral and
Guarantee Requirement unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor pursuant to the terms of its Subsidiary Guarantee Agreement and the
Security Documents.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment in connection with the purchase by
any third party, from a Person other than the Borrower or a Subsidiary, of any
Equity Interest or (ii) any payment (other than on account of a permitted
purchase by it of any Equity Interest) the amount of which is determined by
reference to the price or value at any time of any Equity Interest; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Borrower or its Subsidiaries (or
their heirs or estates) will be deemed to be a Synthetic Purchase Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the Stated Termination Date; provided, however, that
if, as of the Early Maturity Date with respect to any series of Senior Notes, a
Senior Notes Event with respect to such series of Senior Notes has not occurred,
then the Termination Date shall be the Early Maturity Date with respect to such
series of Senior Notes (the occurrence of the event described in this proviso,
an “Early Maturity Event”); provided further, however, that if a Senior

36



--------------------------------------------------------------------------------



Notes Event with respect to such series of Senior Notes has not occurred prior
to the Early Maturity Date with respect to such series of Senior Notes, but as
of the Early Maturity Date with respect to such series of Senior Notes the
Liquidity Condition is satisfied, then (a) an Early Maturity Event shall not
occur and (b) the Termination Date shall continue to be the Stated Termination
Date unless, as of any time (the date on which such time occurs, the
“Accelerated Termination Date”) on or after the Early Maturity Date with respect
to such series of Senior Notes when a Senior Notes Event with respect to such
series of Senior Notes has not occurred, the Liquidity Condition is not
satisfied, in which event the Termination Date shall be the Accelerated
Termination Date. In addition, with respect to any series of Senior Notes, if
(A) the Senior Notes Documents have been amended in order to cause a Senior
Notes Event set forth in clause (b) of the definition thereof to occur, or if
any of the Senior Notes have been refinanced with Debt in order to cause a
Senior Notes Event set forth in clause (c) of the definition thereof to occur
and (B) the Senior Notes Documents (or the operative documents in respect of any
such refinancing Debt) are subsequently amended or modified such that the
conditions set forth in clause (b) or (c), as the case may be, of the definition
of “Senior Notes Event” are no longer satisfied, then the Termination Date shall
be the date of such amendment or modification (or, if such amendment or
modification occurs before the Early Maturity Date with respect to such series
of Senior Notes, shall be the Early Maturity Date with respect to such series of
Senior Notes).
“Third-Party Location” means any property that is either owned or leased by (a)
a Third-Party Warehouseman, (b) an Outside Processor, or (c) a Borrower Joint
Venture.
“Third-Party Warehouseman” means any Person on whose premises Qualified
Inventory is located, which premises are neither owned nor leased by a Credit
Party, any customer of or vendor to a Credit Party, or an Outside Processor.
“Total Outstanding Amount” means, at any date, the sum of the aggregate
outstanding principal amount of all Loans plus the aggregate LC Exposures of all
Lenders at such date.
“Transaction Liens” means the Liens on Collateral granted by the Borrower under
the Security Documents.
“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed; provided that, for the avoidance of doubt, at any time
that such appointment is publicly disclosed, such appointment shall no longer be
considered an Undisclosed Administration.

37



--------------------------------------------------------------------------------



“United States” means the United States of America.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.22(f)(ii)(B)(3).
“Valuation Reserves” means the sum of the following:
(a)    a favorable variance reserve for variances between pre-determined cost
and actual costs;
(b)    a calculated revaluation reserve, as determined by the Collateral Agent
in its Permitted Discretion;
(c)    a reserve for costs incurred at headquarters which are allocated to
Inventory;
(d)    a lower of cost or market reserve which includes all Inventory sold for
less than pre-determined cost as deemed appropriate by the Collateral Agent in
its Permitted Discretion;
(e)    a reserve for iron ore transportation costs, as determined by the
Collateral Agent in its Permitted Discretion; and
(f)    such other reserves as may be deemed appropriate by the Collateral Agent
from time to time in its Permitted Discretion.
“Vendor Financing Facility” has the meaning specified in Section 1 of the
Borrower Security Agreement.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02. Types of Borrowing. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the Borrower pursuant to Article 2 on
the same day, all of which Loans are of the same type and, except in the case of
Base Rate Loans, have the same initial Interest Period or (ii) if the context so
requires, the borrowing of such Loans. Borrowings are classified for purposes of
this Agreement by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Eurodollar Borrowing” is a Borrowing comprised of Eurodollar Loans).
Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine, and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context

38



--------------------------------------------------------------------------------



requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the word
“property” shall be construed to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Section 1.04. Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent in writing that the Borrower
wishes to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof with respect to any provision hereof (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
make a similar request), regardless of whether such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be applied on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or the applicable provision of this Agreement is amended in accordance
herewith.

ARTICLE 2
THE CREDITS
Section 2.01. Commitments to Lend. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time during the Revolving Credit Period;
provided that, immediately after each such loan is made: (i) the sum of the
aggregate outstanding principal amount of such Lender’s Loans plus the aggregate
amount of such Lender’s LC Exposure shall not exceed its Commitment and (ii) the
Total Outstanding Amount shall not exceed the Maximum Facility Availability.
Each Borrowing under this Section shall be in an aggregate principal amount of
$5,000,000 or any larger multiple of $1,000,000 (except that (x) any such
Borrowing may be in the aggregate amount available within the limitations in the
foregoing proviso and (y) any Base Rate Borrowing pursuant to Section 2.16(e)
may be in the amount specified therein) and shall be made from the several
Lenders ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay, or to the
extent permitted by Section 2.11, prepay Loans and re-borrow under this Section
2.01.

39



--------------------------------------------------------------------------------



Section 2.02. Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than (x) Noon
(Prevailing Eastern Time) on the date of each Base Rate Borrowing and (y) 11:00
A.M. (Prevailing Eastern Time) on the third Business Day before each Eurodollar
Borrowing, specifying:
(f)    the date of such Borrowing, which shall be a Business Day,
(g)    the aggregate amount of such Borrowing,
(h)    whether the Loans comprising such Borrowing are to be Base Rate Loans or
Eurodollar Loans, and
(i)    in the case of a Eurodollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
Section 2.03. Reserved.
Section 2.04. Notice to Lenders; Funding of Loans. (i) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.
(b)    Not later than 2:00 P.M. (Prevailing Eastern Time) on the date of each
Borrowing, each Lender shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01. Unless the Administrative Agent determines
that any applicable condition specified in Article 3 has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
(c)    If any Lender makes a new Loan hereunder on a day on which the Borrower
is to repay all or any part of an outstanding Loan from such Lender, such Lender
shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Lender to the
Administrative Agent as provided in subsection (b), or remitted by the Borrower
to the Administrative Agent as provided in Section 2.13, as the case may be.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section 2.04 and the

40



--------------------------------------------------------------------------------



Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such share available to the Administrative Agent,
such Lender and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.07 or (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Loan included in such Borrowing for
purposes of this Agreement.
Section 2.05. Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable (together with accrued interest
thereon), on the Termination Date.
Section 2.06. Interest Rates. (i) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the
Applicable Rate for such day plus the Base Rate for such day. Such interest
shall be payable quarterly in arrears on each Quarterly Payment Date. Any
overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Applicable Rate for such day plus the Base Rate for such day.
(b)    Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Rate for such day plus the
Adjusted LIBO Rate applicable to such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.
“Adjusted LIBO Rate” means, with respect to any Group of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/16 of 1%) equal to (a) the London Interbank Offered Rate for such
Interest Period multiplied by (b) the Statutory Reserve Adjustment.
“London Interbank Offered Rate” applicable to any Interest Period means the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, if
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as

41



--------------------------------------------------------------------------------



selected by the Administrative Agent in its reasonable discretion; in each case
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further, that if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the London Interbank Offered Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. If
the LIBO Screen Rate is not available at such time for any reason, then the
“London Interbank Offered Rate” for such Interest Period shall be the average
(rounded, if necessary, to the next higher 1/100 of 1%) of the rates per annum
at which U.S. Dollar deposits are offered to each of the Reference Banks in the
London interbank market at approximately 11:00 A.M. (London time), two Business
Days prior to the commencement of such Interest Period in an amount
approximately equal to the principal amount of the applicable Eurodollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.
(c)    Any overdue principal of or interest on any Eurodollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Rate for
such day plus the Adjusted LIBO Rate applicable to such Loan on the day before
such payment was due and (ii) the Applicable Rate for such day plus the result
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
multiplying (x) the rate per annum at which one day (or, if such amount due
remains unpaid more than three Business Days, then for such other period of time
not longer than six months as the Administrative Agent may select) deposits in
dollars in an amount approximately equal to such overdue payment are offered by
the principal London office of the Administrative Agent in the London interbank
market for the applicable period determined as heretofore provided by (y) the
Statutory Reserve Adjustment (or, if the circumstances described in Section 2.19
shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day).
(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
Section 2.07. Method of Electing Interest Rates. (iii) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject to Section 2.07(d) and Section 2.19), as follows:

42



--------------------------------------------------------------------------------



(iv)    if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Eurodollar Loans as of any Business Day; and
(v)    if such Loans are Eurodollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Business Day or to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 2.21
if any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M.
(Prevailing Eastern Time) on the third Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Eurodollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.
(b)    Each Notice of Interest Rate Election shall specify:
(iii)    the Group of Loans (or portion thereof) to which such notice applies;
(iv)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.07(a);
(v)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
(vi)    if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a), the Administrative Agent shall notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.

43



--------------------------------------------------------------------------------



(d)    The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Eurodollar Loans if (i)
the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $5,000,000 or (ii) a
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent.
(e)    If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.
(f)    A conversion or continuation pursuant to this Section 2.07 is not a
Borrowing.
Section 2.08. Fees. (vii) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at (viii) 0.25% per annum on the average daily unused amount of the
Commitment of such Lender if (A) the average daily usage exceeds 331/3% of the
aggregate Commitments or (B) the Borrower’s Senior Debt Rating is higher than
Ba2 by Moody’s and BB by S&P and (ix) otherwise, 0.375% per annum, during the
period from and including the Effective Date to the date on which such
Commitment terminates. All commitment fees will be computed on the basis of a
year of 360 days and will be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Lender’s Commitment will be deemed to be used to the extent
of its outstanding Loans and LC Exposure.
(b)    Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the account of the Lenders ratably a letter of credit fee accruing
daily on the aggregate undrawn amount of all outstanding Letters of Credit at a
rate per annum equal to the Applicable Rate on Eurodollar Loans for such day and
(ii) to each LC Issuing Bank for its own account, a letter of credit fronting
fee in an amount equal to 0.125% per annum accruing daily on the aggregate
amount then available for drawing under all Letters of Credit issued by such LC
Issuing Bank.
(c)    Payments. Accrued fees under this Section shall be payable quarterly in
arrears on each Quarterly Payment Date, commencing on the first such date to
occur after the date hereof, and upon the date of termination of the Commitments
in their entirety (or, if later, the date on which the aggregate amount of the
Credit Exposures is reduced to zero).
Section 2.09. Optional Termination or Reduction of Commitments. (iii) The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, (iv) terminate the Commitments at any time, if no Loans or Letters of
Credit or LC Reimbursement Obligations are outstanding at such time or (v)
ratably reduce from time to time by an aggregate amount of $5,000,000 or

44



--------------------------------------------------------------------------------



any larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount. If the LC Sublimit exceeds the aggregate
amount of the Commitments, the LC Sublimit shall automatically be reduced by the
amount of such excess.
(b)    Promptly after receiving a notice of termination or reduction pursuant to
this Section, the Administrative Agent shall notify each Lender of the contents
thereof and of such Lender’s ratable share of any such reduction, and such
notice shall not thereafter be revocable by the Borrower.
Section 2.10. Scheduled Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Termination Date.
Section 2.11. Optional and Mandatory Prepayments. (i) Subject in the case of any
Group of Eurodollar Loans to Section 2.21, the Borrower may, upon at least one
Business Day’s notice to the Administrative Agent, prepay any Group of Base Rate
Loans or upon at least three Business Days’ notice to the Administrative Agent,
prepay any Group of Eurodollar Loans, in each case in whole at any time, or from
time to time in part, in amounts aggregating $5,000,000 or any larger multiple
of $1,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Lenders
included in such Group.
(b)    If at any date the Total Outstanding Amount exceeds the Maximum Facility
Availability calculated as of such date, then not later than the next succeeding
Business Day, the Borrower shall be required to prepay the Loans (or, if no
Loans are outstanding, deposit cash in a Cash Collateral Account to cash
collateralize LC Exposures) in an amount equal to such excess until the Total
Outstanding Amount, net of the amount of cash collateral deposited in the Cash
Collateral Account, does not exceed the Maximum Facility Availability.
(c)    Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.
Section 2.12. Reserved.
Section 2.13. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).
Section 2.14. Reserved.

45



--------------------------------------------------------------------------------



Section 2.15. Increased Commitments; Additional Lenders. (i) From time to time
subsequent to the Effective Date, the Borrower may, upon at least 30 days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), propose to increase the aggregate amount of the
Commitments by an amount not to exceed $500,000,000 (the amount of any such
increase, the “Increased Commitments”). Each Lender party to this Agreement at
such time shall have the right (but no obligation), for a period of 15 days
following receipt of such notice, to elect by notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing. The failure of a Lender to respond
to the Borrower’s request for an increase shall be deemed a rejection of the
Borrower’s request by such Lender.
(b)    If any Lender party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, the Borrower may, within
10 days of the Lender’s response (or deemed response), designate one or more of
the existing Lenders or other financial institutions acceptable to the
Administrative Agent, the LC Issuing Banks and the Borrower (which consent of
the Administrative Agent and the LC Issuing Banks shall not be unreasonably
withheld or delayed) which at the time agree to (c) in the case of any such
Person that is an existing Lender, increase its Commitment and (d) in the case
of any other such Person (an “Additional Lender”), become a party to this
Agreement. The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Increased
Commitments, and the increases in the Commitments of the existing Lenders and
the Commitments of the Additional Lenders made pursuant to this subsection (b)
shall be on the same terms (including upfront fees) as were offered to the
Lenders pursuant to Section 2.15(a) or on terms more advantageous to the
Borrower.
(e)    Reserved.
(f)    Any increase in the Commitments pursuant to this Section 2.15 shall be
subject to satisfaction of the following conditions:
(i)    immediately before and after giving effect to such increase, all
representations and warranties contained in Article 3 shall be true;
(ii)    immediately before and after giving effect to such increase, no Default
shall have occurred and be continuing; and
(iii)    after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to Section 2.15(a) shall not exceed
$500,000,000.

46



--------------------------------------------------------------------------------



(g)    An increase in the aggregate amount of the Commitments pursuant to this
Section 2.15 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the Increased
Commitments and such opinions of counsel for the Borrower with respect to the
Increased Commitments as the Administrative Agent may reasonably request.
(h)    Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.15 that is not pro rata among all Lenders, (x) within five
Business Days, in the case of any Group of Base Rate Loans then outstanding, and
at the end of the then current Interest Period with respect thereto, in the case
of any Group of Eurodollar Loans then outstanding, the Borrower shall prepay
such Group in its entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 4, the Borrower shall re-borrow
Loans from the Lenders in proportion to their respective Commitments after
giving effect to such increase, until such time as all outstanding Loans are
held by the Lenders in such proportion and (y) effective upon such increase, the
amount of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in the proportion its respective Commitment bears to the aggregate Commitments
after giving effect to such increase.
Section 2.16. Letters of Credit. (a) General. On the Effective Date, each LC
Issuing Bank shall be deemed, without further action by any party hereto, to
have sold to each of the Lenders, and each of the Lenders shall be deemed,
without further action by any party hereto, to have purchased from such LC
Issuing Bank, a participation (on the terms specified in this Section) in each
Existing Letter of Credit issued by such Issuing Bank equal to such Lender’s
Percentage thereof. Concurrently with such sale, the participations sold to the
Existing Lenders pursuant to the terms of the Existing Credit Agreement shall be
automatically cancelled without further action by any of the parties hereto.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Existing Letters of Credit pursuant to this subsection is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each payment by a Lender to acquire
such participations shall be made without any offset, abatement, withholding or
reduction whatsoever. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the applicable LC

47



--------------------------------------------------------------------------------



Issuing Bank, from time to time during the Revolving Credit Period. If the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any LC
Issuing Bank relating to any Letter of Credit are not consistent with the terms
and conditions of this Agreement, the terms and conditions of this Agreement
shall control.
(b)    Notice of Issuance, Amendment, Renewal, or Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable LC Issuing Bank) to the applicable LC
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
2.16(c)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable LC
Issuing Bank, the Borrower also shall submit a letter of credit application on
such LC Issuing Bank’s standard form (with such changes as are agreed by such LC
Issuing Bank and the Borrower) in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(i) the Administrative Agent shall have been given notice of such issuance,
amendment, renewal or extension and (ii) after giving effect to such issuance,
amendment, renewal or extension (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), (A) the aggregate LC Exposure will not exceed the LC Sublimit and
(B) the Total Outstanding Amount will not exceed the Maximum Facility
Availability on such date. No LC Issuing Bank shall be required to issue Letters
of Credit in an aggregate outstanding amount exceeding such LC Issuing Bank’s LC
Commitment Amount. No LC Issuing Bank shall issue a Letter of Credit if the
Required Lenders have informed such LC Issuing Bank in writing that the
conditions to funding in Section 4.02 have not been satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire at or before the
close of business on the earlier of (d) the date that is one year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (e) the date that is five Business
Days before the Stated Termination Date; provided that a Letter of Credit may
have an expiry date later than that otherwise permitted by this clause (ii) so
long as all LC Exposures with respect to such Letter of Credit are cash
collateralized not later than the fifth Business Day prior to the Stated
Termination Date in the manner specified in subsection (j).

48



--------------------------------------------------------------------------------



(f)    Participations. Effective upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable LC Issuing Bank or the Lenders,
such LC Issuing Bank grants to each Lender, and each Lender acquires from such
LC Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Percentage of the aggregate amount available to be drawn thereunder. Pursuant to
such participations, each Lender agrees to pay to the Administrative Agent, for
the account of the applicable LC Issuing Bank, such Lender’s Percentage of (g)
each LC Disbursement made by such LC Issuing Bank and not reimbursed by the
Borrower on the date due as provided in Section 2.16(e) and (h) any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender’s obligation to acquire participations and make payments pursuant to
this subsection is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments, and each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(i)    Reimbursement. If the applicable LC Issuing Bank makes any LC
Disbursement under a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying an amount equal to such LC Disbursement to the
Administrative Agent not later than 2:00 P.M. (Prevailing Eastern Time) on the
day that such LC Disbursement is made, if the Borrower receives notice of such
LC Disbursement before 10:00 A.M., Prevailing Eastern Time, on such day, or, if
such notice has not been received by the Borrower before such time on such day,
then not later than Noon (Prevailing Eastern Time) on (j) the Business Day that
the Borrower receives such notice, if such notice is received before 10:00 A.M.
(Prevailing Eastern Time) on the day of receipt, or (k) the next Business Day,
if such notice is not received before such time on the day of receipt; provided
that, if such LC Disbursement is at least $500,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request that such payment be made
with the proceeds of a Base Rate Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Percentage thereof. Promptly after it
receives such notice, each Lender shall pay to the Administrative Agent its
Percentage of the payment then due from the Borrower, in the same manner as is
provided in Section 2.04 with respect to Loans made by such Lender (and Section
2.04(d) shall apply, mutatis mutandis, to such payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable LC
Issuing Bank the amounts so received by it from the Lenders. If a Lender makes a
payment pursuant to this subsection to reimburse the applicable LC Issuing Bank
for any LC Disbursement (other than by funding Base Rate Loans as heretofore
contemplated), (i) such payment will not constitute a Loan and will not relieve
the

49



--------------------------------------------------------------------------------



Borrower of its obligation to reimburse such LC Disbursement and (ii) such
Lender will be subrogated to its pro rata share of the applicable LC Issuing
Bank’s claim against the Borrower for such reimbursement. Promptly after the
Administrative Agent receives any payment from the Borrower pursuant to this
subsection, the Administrative Agent will distribute such payment to the
applicable LC Issuing Bank or, if Lenders have made payments pursuant to this
subsection to reimburse such LC Issuing Bank, then to such Lenders and such LC
Issuing Bank as their interests may appear.
(l)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.16(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(m) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (n) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (o) payment by any LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (p) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the LC Issuing Banks and their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
LC Issuing Bank; provided that the foregoing shall not excuse any LC Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such LC Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In the absence of gross negligence or
willful misconduct on the part of any LC Issuing Bank (as finally determined by
a court of competent jurisdiction), such LC Issuing Bank shall be deemed to have
exercised care in each such determination. Without limiting the generality of
the foregoing, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable LC Issuing Bank may, in its sole discretion, either
(A) accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or (B) refuse

50



--------------------------------------------------------------------------------



to accept and make payment upon such documents if such documents do not strictly
comply with the terms of such Letter of Credit.
(q)    Disbursement Procedures. The applicable LC Issuing Bank shall, promptly
after its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable LC Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such LC Issuing
Bank has made or will make an LC Disbursement pursuant thereto; provided that
any failure to give or delay in giving such notice will not relieve the Borrower
of its obligation to reimburse such LC Issuing Bank and the Lenders with respect
to any such LC Disbursement.
(r)    Interim Interest. Unless the Borrower reimburses an LC Disbursement in
full on the day it is made, the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
2.16(e), then such amount shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Base Rate for
such day. Interest accrued pursuant to this subsection shall be for the account
of the applicable LC Issuing Bank, except that a pro rata share of interest
accrued on and after the day that any Lender reimburses such LC Issuing Bank for
a portion of such LC Disbursement pursuant to Section 2.16(e) shall be for the
account of such Lender.
(s)    Replacement of an LC Issuing Bank. Any LC Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced LC Issuing Bank, and the successor LC Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement. At the time any such
replacement becomes effective, the Borrower shall pay all unpaid fees accrued
for the account of the replaced LC Issuing Bank pursuant to Section 2.08(b). On
and after the effective date of any such replacement, (t) the successor LC
Issuing Bank will have all the rights and obligations of the replaced LC Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (u) references herein to the term “LC Issuing Bank” will be
deemed to refer to such successor or to any previous LC Issuing Bank, or to such
successor and all previous LC Issuing Banks, as the context shall require. After
an LC Issuing Bank is replaced, it will remain a party hereto and will continue
to have all the rights and obligations of an LC Issuing Bank under this
Agreement with respect to Letters of Credit issued by it before such
replacement, but will not be required to issue additional Letters of Credit.
(v)    Cash Collateralization. If an Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans

51



--------------------------------------------------------------------------------



has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
subsection, the Borrower shall deposit in a Cash Collateral Account an amount in
cash equal to 102% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of Article 7. Any amount so deposited (including any earnings
thereon) will be withdrawn from the Borrower’s Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that if at any time all Events of Default have been cured
or waived, such amount, to the extent not theretofore so applied, will be
returned to the Borrower upon its request.
Section 2.17. Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(c) the amount of each Loan made hereunder, the type thereof and each Interest
Period (if any) applicable thereto, (d) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (e) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(f)    The entries made in the accounts maintained pursuant to subsections (a)
and (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrower’s obligation to repay the Loans in
accordance with the terms of this Agreement.
(g)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note(s) payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note(s) and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

52



--------------------------------------------------------------------------------



Section 2.18. Change in Control. (a) If a Change in Control of the Borrower
shall occur, the Borrower will, within one Business Day after the occurrence
thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof. Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change in Control, terminate its Commitment, which shall
be terminated, and declare any Loans held by it (together with accrued interest
thereon) and any other amounts payable hereunder for its account to be, and such
Loans and such amounts shall become, due and payable, in each case on the day
following delivery of such Termination Notice (or if such day is not a Business
Day, the next succeeding Business Day), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
(b)    If the Commitment of any Lender is terminated pursuant to this Section at
a time when any Letter of Credit is outstanding, then (c) such Lender shall
remain responsible to the applicable LC Issuing Bank with respect to such Letter
of Credit to the same extent as if its Commitment had not terminated and (d) the
Borrower shall pay to such Lender an amount in immediately available funds
(which funds shall be held as collateral pursuant to arrangements satisfactory
to such Lender) equal to such Lender’s Percentage of the aggregate amount
available for drawing under all Letters of Credit outstanding at such time.
Section 2.19. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:
(i)    deposits in dollars in the applicable amounts are not being offered by
the Administrative Agent in the London interbank market for such Interest
Period; or
(ii)    Lenders having 50% or more of the aggregate principal amount of the
Loans to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period;
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue to convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent, at least two Business Days before the date of
any affected Borrowing for which a Notice of Borrowing has previously been

53



--------------------------------------------------------------------------------



given that it elects not to borrow on such date, such Borrowing shall instead be
made as a Base Rate Borrowing.
Section 2.20. Increased Costs. (a) If any Change in Law shall:
(iv)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any LC Issuing Bank;
(v)    impose on any Lender or any LC Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein; or
(vi)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
(which are addressed in Section 2.22), (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its Loans, loan principal, Letters of Credit, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital or
liquidity attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
such LC Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce any amount received or receivable by such Lender or such LC
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower shall pay to such Lender or such LC Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.
(b)    If any Lender or any LC Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such LC Issuing Bank’s
capital or on the capital of such Lender’s or such LC Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuing Bank, to a level below that which such Lender
or such LC Issuing Bank or such Lender’s or such LC Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such LC Issuing Bank’s policies and the policies
of such Lender’s or such LC Issuing Bank’s holding company with respect to
capital adequacy), then from time to time following receipt of the certificate
referred to in subsection (c) of this Section, the Borrower shall pay to such
Lender or such LC Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.

54



--------------------------------------------------------------------------------



(c)    A certificate of a Lender or an LC Issuing Bank setting forth the amount
or amounts necessary to compensate it or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that such Lender has complied with its obligations pursuant
to Section 2.24 hereof in an effort to eliminate or reduce such amount. The
Borrower shall pay such Lender or such LC Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay by any Lender or any LC Issuing Bank to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrower will not be required to
compensate a Lender or an LC Issuing Bank pursuant to this Section for any
increased cost or reduction incurred more than 180 days before it notifies the
Borrower of the Change in Law giving rise to such increased cost or reduction
and of its intention to claim compensation therefor. However, if the Change in
Law giving rise to such increased cost or reduction is retroactive, then the
180‑day period heretofore referred to will be extended to include the period of
retroactive effect thereof.
Section 2.21. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or a Change in Control),
(b) any Eurodollar Loan is converted on a day other than the last day of an
Interest Period applicable thereto, (c) the Borrower fails to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) any Eurodollar Loan is assigned on a day other
than the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.24, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

55



--------------------------------------------------------------------------------



Section 2.22. Taxes. (a) Any and all payments by or on account of any obligation
of any Credit Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.22) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.
(c)    As soon as practicable after any payment of Taxes by any Credit Party to
a Governmental Authority pursuant to this Section 2.22, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    The Credit Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 9.04(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising

56



--------------------------------------------------------------------------------



therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.22(f)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

57



--------------------------------------------------------------------------------



(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

58



--------------------------------------------------------------------------------



becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Regardless of whether a
Lender complied with Section 1471(b) or 1472(b) of the Code, if a Lender fails
to submit the completed documentation identified in paragraphs B and C of this
subsection (completion of which will be determined by the Borrower and the
Administrative Agent) in a timely manner, 30% tax may be withheld from all
payments due such Lender as required by Section 1471(a) of the Code. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly

59



--------------------------------------------------------------------------------



notify the Borrower and the Administrative Agent in writing of its legal
inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.22 (including by the payment of additional amounts
pursuant to this Section 2.22), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.22 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) if such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Each party’s obligations under this Section 2.22 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.23. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs. (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or reimbursement of LC
Disbursements, or amounts payable under Section 2.20, 2.21 or 2.22(c) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before 2:00 P.M.
(Prevailing Eastern Time)), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amount received after such time on
any day may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, Delaware
19713-2107, except payments to be made directly to any LC Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.20,

60



--------------------------------------------------------------------------------



2.21, 2.22 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
after receipt thereof. Whenever any payment of principal of, or interest on,
Base Rate Loans or of fees shall be due on a day that is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of, or interest on, Eurodollar Loans shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time. All payments under each Loan Document shall be made in
dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(c) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (d) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(e)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or any of its participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (f) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (g) the provisions of this subsection
shall not apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of

61



--------------------------------------------------------------------------------



this subsection shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(h)    Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(i)    If any Lender fails to make any payment required to be made by it to the
Administrative Agent or any LC Issuing Bank pursuant to this Agreement, the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such obligations until all such
unsatisfied obligations are fully paid.
Section 2.24. Lender’s Obligation to Mitigate; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.20, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.22, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including by designating a
different lending office for funding or booking its Loans hereunder or by
assigning its rights and obligations hereunder to another of its offices,
branches or affiliates; provided that no Lender shall be required to take any
action pursuant to this Section 2.24(a) unless, in the judgment of such Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.20 or 2.22, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender. The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.20, or if the
Borrower is required to pay any additional amount to any Lender or any

62



--------------------------------------------------------------------------------



Governmental Authority for the account of any Lender pursuant to Section 2.22,
or if any Lender is a Specified Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the LC Issuing Banks), which consents shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.20 or payments required to be made
pursuant to Section 2.22, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.
Section 2.25. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
(a)    fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.08(a);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 9.02);
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(ii)    so long as no Default or Event of Default shall have occurred and be
continuing, LC Exposure of such Defaulting Lender shall be automatically
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments;

63



--------------------------------------------------------------------------------



(iii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent either (x) procure the reduction or
termination of the Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) or (y) cash collateralize for
the ratable benefit of the LC Issuing Banks only the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such LC
Exposure is outstanding;
(iv)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.08(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(v)    to the extent that the LC Exposure of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.08(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Percentages; and
(vi)    if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any LC
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.08(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the applicable LC Issuing Bank until and to the extent that such
LC Exposure is reallocated, reduced, terminated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no LC Issuing Bank shall
be required to issue, extend, renew or increase any Letter of Credit, unless the
Defaulting Lender’s then outstanding LC Exposure after giving effect thereto
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
prepaid, reduced, terminated and/or cash collateralized in accordance with
Section 2.25(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.25(c)(i) (and such Defaulting Lender shall not
participate therein).
If any LC Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, such LC Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit, unless such LC Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such LC Issuing Bank to defease any risk to

64



--------------------------------------------------------------------------------



such LC Issuing Bank in respect of such Lender hereunder relating to LC
Exposure.
If the Administrative Agent, the Borrower and each LC Issuing Bank each agrees
(such agreement not to be unreasonably withheld or delayed) that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Percentage; provided that there shall be
no retroactive effect on fees reallocated pursuant to Section 2.25(c)(iv) and
(c)(v).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender Parties that:
Section 3.01. Organization; Powers. The Borrower and each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, except in the case of Subsidiaries to an
extent that, in the aggregate, would not reasonably be expected to result in a
Material Adverse Change.
Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate powers and have been duly
authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which the Borrower is to be a party, when executed and delivered by
the Borrower, will constitute, a legal, valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
(i) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its properties, or give rise to a right
thereunder to require the Borrower to make any payment, and (iv) will not result
in the creation or imposition of any Lien on any property of the Borrower.

65



--------------------------------------------------------------------------------



Section 3.04. Financial Statements; No Material Adverse Change. (i) The Borrower
has heretofore furnished to the Lenders the Borrower’s 2014 Form 10-K containing
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2014 and the related consolidated statements of income and cash
flows for the Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as of such date and its consolidated results of operations and cash
flows for such period in accordance with GAAP.
(b)    Except as set forth in the Borrower’s 2014 Form 10-K or the Borrower’s
Latest Form 10-Q there has been no Material Adverse Change since December 31,
2014.
Section 3.05. Litigation and Environmental Matters. (i) Except as set forth in
the Borrower’s 2014 Form 10-K or the Borrower’s Latest Form 10-Q, as filed with
the SEC pursuant to the Exchange Act, there is no action, suit, arbitration
proceeding or other proceeding, inquiry or investigation, at law or in equity,
before or by any arbitrator or Governmental Authority pending against the
Borrower or any of its Subsidiaries or of which the Borrower has otherwise
received official notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any of its Subsidiaries (ii) as to which
there is a reasonable possibility of an unfavorable decision, ruling or finding
which would reasonably be expected to result in a Material Adverse Change or
(iii) that involves any of the Loan Documents or the Financing Transactions.
(e)    Except as set forth in the Borrower’s 2014 Form 10-K or the Borrower’s
Latest Form 10-Q, the Borrower does not presently anticipate that remediation
costs and penalties associated with any Environmental Law, to the extent not
previously provided for, will result in a Material Adverse Change.
Section 3.06. Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material tax returns that are required to be filed by it
and has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any (x) the amount or validity of which
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower and its Subsidiaries or (y) the failure to pay which would not
reasonably be expected to result in a Material Adverse Change).
Section 3.07. Investment Company Status; Margin Regulations. The Borrower is not
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of purchasing or

66



--------------------------------------------------------------------------------



carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) or extending credit for the purpose of
purchasing or carrying margin stock.
Section 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Change.
Section 3.09. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Arrangers, any Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder, are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time.
Section 3.10. Security Documents; Subsidiary Guarantees. The Security Documents
create valid security interests in the Collateral purported to be covered
thereby, which security interests are and will remain perfected security
interests, prior to all other Liens, other than Liens permitted under Section
6.01. Each of the representations and warranties made by the Borrower or any
Subsidiary Guarantor in the Security Documents and Subsidiary Guarantees to
which it is a party is true and correct in all material respects.
Section 3.11. Processing of Receivables. In the ordinary course of its business,
each Credit Party processes its accounts receivable in a manner such that (i)
each payment received by such Credit Party in respect of accounts receivables is
allocated to a specifically identified invoice or invoices, which invoice or
invoices corresponds to a particular account receivable owing to such Credit
Party and (ii) if, at any time any accounts receivable to such Credit Party are
included in a Permitted Supply Chain Financing, payments received in respect of
those accounts receivable included in a Permitted Supply Chain Financing would
be identifiable and separable from payments received in respect of accounts
receivable not so included in a Permitted Supply Chain Financing.
Section 3.12. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after

67



--------------------------------------------------------------------------------



giving effect to the application of the proceeds of each Loan made on any other
date, (a) the fair value of the assets of the Borrower, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the Borrower will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (c) the Borrower will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and proposed to be conducted after the Effective Date.
Section 3.13. Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied as of the Effective Date.
Section 3.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or Sanctions applicable to the Borrower and its
Subsidiaries.
Section 3.15. Permitted Supply Chain Financings. Borrower has supplied to the
Administrative Agent a complete list of all Permitted Supply Chain Financings in
effect as of the Effective Date.
Section 3.16. Receivables Purchase Agreement. As of the Effective Date, the
Receivables Purchase Agreement has been terminated. No Receivables sold pursuant
to, or otherwise subject to, the Receivables Purchase Documents that have not
been re-conveyed to the Borrower on or prior to the date hereof are included in
the Borrowing Base Certificate delivered pursuant to Section 4.01(k).

ARTICLE 4
CONDITIONS
Section 4.01. Effective Date. This Amended Agreement shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received
counterparts hereof signed by the Borrower and each Lender (or, in the case of
any party as to which an executed counterpart shall not have been received,

68



--------------------------------------------------------------------------------



receipt by the Administrative Agent in form satisfactory to it of confirmation
from such party that it has executed a counterpart hereof). Delivery of an
executed counterpart of a signature page of this Amended Agreement by telecopy
will be effective as delivery of a manually executed counterpart of this Amended
Agreement.
(b)    The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of the General Counsel or an Assistant General Counsel of the
Borrower, (c) which opinion is substantially in the form of Exhibit B and (d)
covering such other matters relating to the Borrower, the Loan Documents or the
Financing Transactions as the Required Lenders shall reasonably request. The
Borrower requests such counsel to deliver such opinion.
(e)    The Administrative Agent and the Collateral Agent shall have received
such documents and certificates as the Agents or their counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization for and validity of the Financing Transactions and
any other material legal matters relating to the Borrower, the Loan Documents or
the Financing Transactions, all in form and substance satisfactory to the Agents
and their counsel.
(f)    The Administrative Agent and the Collateral Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in clauses (b), (c) and (d) of Section 4.02.
(g)    The Borrower shall have paid (i) all principal, interest, fees and other
amounts due and payable to the Departing Lenders and (ii) all accrued interest
and fees under the Existing Credit Agreement to any lender party to the Existing
Credit Agreement that is not a Departing Lender.
(h)    The Borrower shall have paid all fees and other amounts due and payable
to the Lender Parties on or before the Effective Date for which invoices have
been presented to the Borrower at least three Business Days prior to the
Effective Date, including, to the extent invoiced, all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower under the Loan Documents.
(i)    The Administrative Agent (on behalf of the Lenders) shall have received
not later than three Business Days prior to the Effective Date (or such later
date as shall be acceptable to it), all documentation and other information
about the Credit Parties as had been reasonably requested at least 10 Business
Days prior to the Effective Date by the Administrative Agent (on behalf of the
Lenders) that it reasonably determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

69



--------------------------------------------------------------------------------



(j)    The Administrative Agent shall have received the results of a search of
the Uniform Commercial Code (or equivalent) filings made with respect to the
Borrower and copies of the financing statements (or similar documents) disclosed
by such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.01 or have been released.
(k)    The Administrative Agent and the Collateral Agent shall have received
evidence reasonably satisfactory to them that all insurance required by Section
5.05 is in effect.
(l)    The Borrower and the Collateral Agent shall have executed and delivered
the Borrower Security Agreement. The Lenders hereby instruct the Collateral
Agent to execute the Borrower Security Agreement on their behalf.
(m)    The Administrative Agent and the Lenders shall have received at least
three Business Days prior to the Effective Date a Borrowing Base Certificate
that calculates the Borrowing Base as of the last day of the month most recently
ended prior to the date that is 30 days prior to the Effective Date.
(n)    (i) The Receivables Purchase Agreement and the other Receivables Purchase
Documents shall have been terminated (or contemporaneously upon the occurrence
of the Effective Date will be terminated), (ii) all Liens on the assets of the
Receivables SPV shall have been released (or contemporaneously upon the
occurrence of the Effective Date will be released) and (iii) all outstanding
Receivables conveyed by the Borrower to the Receivables SPV (or by the
Receivables SPV to the “Purchasers” under (and as defined in) the Receivables
Purchase Agreement prior to the Effective Date) shall have been re-conveyed to
the Borrower (or contemporaneously upon the occurrence of the Effective Date
will be re-conveyed) and (iv) the Administrative Agent shall have received such
confirmation as it shall reasonably require of the foregoing (including a
customary payoff and lien release letter in form and substance reasonably
satisfactory to the Agent).
(o)     The Borrower shall have executed and delivered to the Collateral Agent a
Perfection Certificate dated as of the Effective Date.
 
Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders thereof, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, this Amended Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) before 5:00 p.m., Prevailing Eastern Time, on July 31,
2015. Upon the Effective Date, the Existing Credit Agreement shall be
automatically amended and restated to read in its entirety as set forth in this
Amended Agreement; provided that the rights and obligations of the parties
hereto with respect to periods prior to the Effective Date shall be governed by
the

70



--------------------------------------------------------------------------------



Existing Credit Agreement. Upon the Effective Date, the Administrative Agent
shall make such reallocations, if any, of each Lender’s Percentage of the total
Credit Exposure as are necessary in order that the Credit Exposure with respect
to such Lender reflects such Lender’s Percentage of the total Credit Exposure
under the Amended Agreement. The Borrower hereby agrees to compensate each
Lender for any and all losses, costs, and expenses incurred by such Lender in
connection with any sale or assignment of Eurodollar Loans necessary to effect
the reallocation heretofore described on terms and in the manner set forth in
Section 2.21 of the Existing Credit Agreement. Upon the Effective Date,
automatically and without further action by any party hereto, (i) the Commitment
of any Departing Lender shall be terminated, (ii) each Departing Lender will
cease to be a Lender party to this Amended Agreement and (iii) all outstanding
Loans and accrued fees and other amounts payable under the Existing Credit
Agreement for the account of such Departing Lender shall be due and payable on
the Effective Date. Nothing contained in this Amended Agreement or any other
Loan Document shall constitute or be construed as a novation of any of the
Obligations under the Existing Credit Agreement. The Lenders that are parties to
the Existing Credit Agreement, comprising the “Required Lenders” as defined in
the Existing Credit Agreement hereby waive any requirement of prior notice of
termination of the Commitments (as defined in the Existing Credit Agreement)
pursuant to Section 2.09 thereof and of prepayment of loans thereunder, to the
extent necessary.
Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing) and the obligation of any LC Issuing Bank to
issue, amend, renew or extend any Letter of Credit (including the initial Letter
of Credit), are each subject to receipt of the Borrower’s request therefor in
accordance herewith and to the satisfaction of the following conditions:
(e)    The Effective Date shall have occurred.
(f)    Immediately before and after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(g)    The representations and warranties of the Borrower set forth in the Loan
Documents shall be true on and as of the date of such Borrowing or the date of
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable.
(h)    Immediately after such Borrowing is made, or such Letter of Credit is
issued, amended, renewed, or extended, as applicable, the Total Outstanding
Amount will not exceed the Maximum Facility Availability.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the

71



--------------------------------------------------------------------------------



Borrower on the date thereof as to the matters specified in clauses (b), (c) and
(d) of this Section.

ARTICLE 5
AFFIRMATIVE COVENANTS
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information. (i) The Borrower will
furnish the following to the Administrative Agent (for delivery to each Lender):
(i)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, its audited consolidated balance sheet as of the end of such
Fiscal Year and the related statements of income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by PricewaterhouseCoopers LLC or another
“registered public accounting firm” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002 (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as permitted by the Exchange Act and the regulations promulgated
thereunder) as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
(ii)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet as of the end of such Fiscal Quarter and the related statement of
income for such Fiscal Quarter and statements of income and cash flows for the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer as (x) reflecting all adjustments (which
adjustments are normal and recurring unless otherwise disclosed) necessary for a
fair presentation of the results for the period covered and (y) having been
prepared in accordance with the applicable rules of the SEC;
(iii)    as soon as available and in any event within 30 days after the end of
each fiscal month (x) its shipment and average selling price data for such month
and for the then elapsed portion of the Fiscal Year and (y) the additional
monthly financial information described in (and

72



--------------------------------------------------------------------------------



substantially in the form of) Schedule 5.01, certified as to accuracy by a
Financial Officer;
(iv)    concurrently with each delivery of financial statements under clause (i)
or (ii), a certificate of a Financial Officer (x) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with the applicable provisions of Section
6.03 and (z) identifying any change(s) in GAAP or in the application thereof
that have become effective since the date of, and have had an effect on, the
Borrower’s most recent audited financial statements referred to in Section 3.04
or delivered pursuant to this Section (and, if any such change has become
effective, specifying the effect of such change on the financial statements
accompanying such certificate);
(v)    no later than 45 days after the beginning of each Fiscal Year, a forecast
of the following for each Fiscal Quarter of such Fiscal Year: (j) estimates of
operating income, depreciation, EBITDA, interest expense, operating cash flow,
Capital Expenditures and cash balances, (k) estimates of Eligible Receivables
and (l) estimates of Eligible Inventory;
(i)    promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC;
(ii)    promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of the Borrower or any of its
Subsidiaries under any document evidencing any Permitted Supply Chain Financing,
written notice of such amendment, modification or waiver describing in
reasonable detail the purpose and substance thereof;
(iii)    written notice of any change in the Borrower’s Senior Debt Ratings by
either Moody’s or S&P; and
(iv)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and its Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to this Section 5.01(a) shall be
deemed to have been delivered on the date on which the Borrower provides

73



--------------------------------------------------------------------------------



notice to the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet at the website address listed on the
signature pages hereof, at
http://sec.gov/idea/searchidea/companysearch_idea.html or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(a)(iv) and (ii) the Borrower shall deliver paper copies of the
information referred to in Section 5.01(a)(i), Section 5.01(a)(ii) and Section
5.01(a)(vi) to the Administrative Agent for any Lender which requests such
delivery.
(m)    Borrowing Base Reports. The Borrower will furnish to the Administrative
Agent and the Collateral Agent (and the Administrative Agent shall thereafter
deliver to each Lender):
(i)    as soon as available and in any event within 20 days after the last day
of each calendar month, a completed Borrowing Base Certificate (accompanied by
supporting documentation and supplemental reporting) calculating and certifying
the Borrowing Base as of the end of such calendar month, signed on behalf of the
Borrower by a Financial Officer and in form and substance satisfactory to the
Collateral Agent; provided that such Borrowing Base Certificate (accompanied by
supporting documentation and supplemental reporting) shall be furnished to the
Administrative Agent and the Collateral Agent as soon as available and in any
event within two Business Days after the end of each calendar week (each such
weekly period deemed, for purposes hereof, to end on a Friday) at the end of
which the Average Facility Availability is less than the greater of (x) 12.5% of
the total aggregate Commitments and (y) $187,500,000; provided that if the
Borrower is unable through commercially reasonable efforts to provide the
reporting required by the foregoing proviso at the frequency specified, other
information and reporting mutually acceptable to the Borrower, the
Administrative Agent and the Collateral Agent shall be substituted; and
(ii)    within two Business Days of any request therefor, such other information
in such detail concerning the amount, composition, and manner of calculation of
the Borrowing Base as any Lender may reasonably request.
(n)    The Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:
(i)    the occurrence of any Default;
(ii)    the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary that, if adversely determined, would reasonably be
expected to result in a Material Adverse Change;

74



--------------------------------------------------------------------------------



(iii)    the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Change; and
(iv)    any other development that results in, or would reasonably be expected
to result in, a Material Adverse Change.
Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.02. Information Regarding Collateral. (c) The Borrower will furnish or
cause to be furnished to the Administrative Agent and the Collateral Agent
prompt written notice of any change in (i) any Credit Party’s corporate name or
any trade name used to identify such Credit Party in the conduct of its business
or any Credit Party’s jurisdiction of organization, chief executive office, its
principal place of business, or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (ii) any Credit Party’s identity or corporate structure, (iii) any
Credit Party’s State Organizational Identification Number (or Charter Number)
and (iv) any Credit Party’s Federal Taxpayer Identification Number. The Borrower
will not effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code and all
other actions have been taken that are required so that such change will not at
any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of the Collateral. The Borrower will also promptly
notify the Administrative Agent and the Collateral Agent if any material portion
of the Collateral is damaged or destroyed.
(d)    Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a)(i), the Borrower
will deliver to the Administrative Agent and the Collateral Agent a certificate
of a Financial Officer and the chief legal officer (or other in-house counsel)
of the Borrower (i) setting forth the information required pursuant to
paragraphs 1 and 2 of the Perfection Certificate with respect to each Credit
Party or confirming that there has been no change in such information since the
date of the Perfection Certificate delivered on the Effective Date or the date
of the most recent certificate delivered pursuant to this subsection and (ii)
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all re-filings, re-recordings and re-registrations,
containing a description of the Collateral have been filed of record in each
appropriate office in each jurisdiction identified pursuant to clause (i) to the
extent necessary to protect and perfect the Transaction Liens for a period of at
least 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

75



--------------------------------------------------------------------------------



(e)    If any Credit Party proposes to enter into a Permitted Supply Chain
Financing, the Borrower will provide the Administrative Agent and the Collateral
Agent written notice of such proposed entry (a “Permitted Supply Chain Notice”)
at least five Business Days prior to entering into such Permitted Supply Chain
Financing. Each Permitted Supply Chain Notice will (i) identify the Account
Debtor whose accounts payable are subject to such Permitted Supply Chain
Financing (the “Applicable Account Debtor”), (ii) attach the purchase agreement
or other documentation relating to such Permitted Supply Chain Financing and
(iii) attach an updated Borrowing Base Certificate treating all Receivables of
the Applicable Account Debtor as Ineligible Receivables hereunder, and,
thereafter (until delivery of the next Borrowing Base Certificate pursuant to
Section 5.01(b)), the Borrowing Base shall be determined based upon such updated
Borrowing Base Certificate unless the Borrower notifies the Collateral Agent
that the applicable Permitted Supply Chain Financing will not be consummated or
that the applicable Permitted Supply Chain Financing has been terminated.
(f)    If any Credit Party sells, transfers or otherwise disposes of any
Collateral, (i) such Collateral shall thereafter be excluded from the Borrowing
Base and (ii) if the Collateral so sold, transferred or otherwise disposed of
constitutes more than 10% of the Borrowing Base at such time, the Borrower shall
deliver to the Collateral Agent an updated Borrowing Base Certificate giving
effect to such transaction.
(g)    If any of the Senior Notes are outstanding after the date that is 91 days
prior to the stated maturity date of such Senior Notes, the Borrower shall
furnish to the Administrative Agent and the Collateral Agent (i) on a bi-weekly
basis, reports in form and scope reasonably satisfactory to the Administrative
Agent detailing the current Liquidity and (ii) on each Business Day, an email
setting forth Liquidity as of such Business Day.
Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit (i) any merger, consolidation, liquidation
or dissolution involving the Borrower which is expressly permitted under Section
6.02 or (ii) any other transaction which would not reasonably be expected to
result in a Material Adverse Change.
Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

76



--------------------------------------------------------------------------------



Section 5.05. Insurance. (iii) The Borrower and each of the Subsidiary
Guarantors will maintain, at its (or their) sole cost and expense, insurance
coverage (i)  no less than the coverage described in Schedule 5.05 and
(ii) otherwise with financially sound and reputable insurers (either with (A) a
minimum A. M. Best rating of A-VII, provided, however, that if the insurance is
provided by Borrower’s captive insurance company the minimum rating only applies
to the reinsurers or (B) with such other insurers as shall be reasonably
acceptable to the Administrative Agent and the Collateral Agent) in such
amounts, and with such deductibles, as are set forth on Schedule 5.05 hereof. If
at any time the Borrower becomes aware that conditions and circumstances may
have a material adverse effect on its ability to maintain (or cause to be
maintained) such insurance coverage with the deductibles shown on Schedule 5.05
at favorable premiums, it shall immediately advise the Administrative Agent and
the Collateral Agent in writing; provided that such notice must be given prior
to the expiration of the relevant existing policy. Such notice shall include
copies of any proposals from insurers regarding the insurance coverage in
question as well as the Borrower’s recommendations with respect thereto. The
Administrative Agent shall promptly advise the Borrower of the requirements of
the Administrative Agent (which requirements shall be determined in good faith
by mutual agreement among the Administrative Agent and the Collateral Agent)
regarding such insurance coverage, and the Borrower shall undertake all
reasonable efforts to adhere to such requirements. If the Borrower fails to
obtain or maintain the insurance coverage required pursuant to this Section 5.05
or to pay all premiums relating thereto, the Collateral Agent may at any time or
times thereafter obtain and maintain such required insurance coverage and pay
such premiums and take such other actions with respect thereto that the
Collateral Agent deem reasonably advisable. The Collateral Agent shall not have
any obligation to obtain insurance for the Borrower or any of its Subsidiaries
or to pay any premiums therefor. By doing so, the Collateral Agent shall not be
deemed to have waived any Default arising from failure of the Borrower to
maintain (or cause to be maintained) such insurance or to pay (or cause to be
paid) any premiums therefor. All sums so disbursed, including reasonable
attorneys’ fees, court costs and other charges related thereto, shall be payable
on demand by the Borrower to the Administrative Agent and shall be additional
obligations hereunder secured by the Collateral. The Collateral Agent reserves
the right at any time upon any change in the Borrower’s risk profile to require
additional insurance coverages and limits of insurance to, in such Agents’
reasonable opinion, adequately protect the interests of the Lender Parties in
all or any portion of the Collateral.
(d)    Property damage policies maintained with respect to any Collateral shall
be endorsed or otherwise amended to include (i) a lenders’ loss payable clause,
in each case in favor of the Collateral Agent and providing for losses
thereunder to be payable to the Collateral Agent or its designee as loss payee
and (ii) a provision to the effect that none of the Administrative Agent and the
Collateral Agent nor any other Lender Party shall be a coinsurer. Commercial
general liability policies shall be endorsed to name the Collateral Agent as an

77



--------------------------------------------------------------------------------



additional insured. Each such policy referred to in this subsection also shall
provide that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium except upon at least 10 days’ prior written notice thereof
by the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (y) for any other reason except
upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent) together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.
Section 5.06. Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent, the Collateral Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding.
Section 5.07. Proper Records; Rights to Inspect and Appraise. (iv) The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which complete and correct entries are made of all transactions
relating to its business and activities. The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, the Collateral Agent or any Lender, at reasonable times
and upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. Any
representatives of the Administrative Agent or any Lender shall comply with the
Borrower’s rules regarding safety and security while visiting the Borrower’s
facilities.
(b)    [reserved].
(c)    The Borrower will, and will cause each of its Subsidiaries to, permit the
Collateral Agent and any representatives designated by it (including any
consultants, accountants, lawyers and appraisers retained by the Collateral
Agent) to conduct field exams and evaluations and appraisals of the assets
included in the Borrowing Base and the Borrower’s computation of the Borrowing
Base, all at such reasonable times and as often as reasonably requested. The
Borrower shall pay the reasonable and documented fees and expenses of employees
of the Collateral Agent (including reasonable and customary internally allocated
fees of such employees incurred in connection with periodic field exams,
evaluations and internally allocated monitoring fees associated with the
Collateral Agent’s “collateral agent services group” or similar body), and the
documented fees and expenses of any representatives (including any inventory
appraisal firm) retained by the Collateral Agent to conduct any such inventory
evaluation or appraisal, in

78



--------------------------------------------------------------------------------



respect of (i) up to one such field exam performed by the Collateral Agent in
any calendar year and up to one such inventory appraisal in any calendar year at
any time when the Average Facility Availability is greater than or equal to the
greater of (x) 15% of the total aggregate Commitments and (y) $200,000,000,
provided that the Collateral Agent shall cause one inventory appraisal to be
conducted every 12 months, except that the Collateral Agent may in its
discretion elect to conduct less frequent inventory appraisals (but in no event
less frequently than once per 24 months) so long as no Loans are outstanding
(however, if a borrowing occurs when the most recent inventory appraisal was
conducted more than 12 months prior to that borrowing, the Collateral Agent
shall within 60 days cause an inventory appraisal to be conducted as of the last
day of the calendar month most recently ended prior to the date of such
borrowing), (ii) up to two such field exams performed by the Collateral Agent in
any calendar year and up to two such inventory appraisals in any calendar year
at any time when the Average Facility Availability is less than the greater of
(x) 15% of the total aggregate Commitments and (y) $200,000,000, (iii) any
number of such field exams performed by the Collateral Agent and any number of
such inventory appraisals during the continuance of a Default or Event of
Default, and (iv) any number of additional appraisals of the assets included in
the Borrowing Base, all at such times and as often as reasonably requested, if
the Collateral Agent, in its good faith judgment, reasonably believes that any
circumstance or event (including a decline in steel prices) has materially
affected the value of the Borrowing Base. The Collateral Agent and any
representative designated by it to conduct such field exams, evaluations and
appraisals shall, during any review, inspection or other activity performed at
any of the Borrower’s or any other Credit Party’s plant sites, (x) be
accompanied at all times by a plant safety representative (and the Borrower
hereby agrees to cause such a plant safety representative to be available for
such purpose at such reasonable hours as may be requested and upon reasonable
prior notice) and (y) comply at all times with the Borrower’s or such other
Credit Party’s rules regarding safety and security to the extent that the
Collateral Agent or representative has been notified of such rules. In
connection with any field exam or appraisal relating to the computation of the
Borrowing Base, the Borrower shall make adjustments to the Borrowing Base (which
may include maintaining additional reserves or modifying the eligibility
criteria for components of the Borrowing Base) to the extent required by the
Collateral Agent or the Required Lenders as a result of any such field exam or
appraisal. The Collateral Agent shall furnish to the Administrative Agent (for
delivery to each Lender) a copy of the final written field exam or appraisal
report prepared in connection with such field exam or appraisal.
Section 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws and ERISA and the
respective rules and regulations thereunder) applicable to it or its property,
other than such laws, rules or regulations (d) the validity or applicability of
which the Borrower or any Subsidiary is contesting in good faith by appropriate

79



--------------------------------------------------------------------------------



proceedings or (e) the failure to comply with which would not reasonably be
expected to result in a Material Adverse Change. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for the general corporate purposes (including working capital
needs) of the Borrower. No part of the proceeds of any Loan will be used,
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Federal Reserve Board, including Regulations T, U, and X.
Letters of Credit will be requested and used only to finance the general
corporate purposes (including working capital needs) of the Borrower, and will
not be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Federal Reserve Board, including
regulations T, U and X. No part of the proceeds of any Loan will be used,
directly or indirectly, by the Borrower (i) in violation of the U.S. Foreign
Corrupt Practices Act, (ii) for the purpose of funding or financing any
activities or business of or with any Person that is the subject of sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
Section 5.10. Further Assurances. (a) The Borrower will and will cause each
other Credit Party to execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the Borrower’s expense. The Borrower will provide to
the Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Transaction Liens created or intended to be created by the Security Documents.
(b)    If, on the date when all of the Commitments are terminated (whether
pursuant to Section 2.10 or otherwise), any Letter of Credit remains
outstanding, the Borrower shall deposit in the Cash Collateral Account on such
date an amount in cash equal to 102% of the total LC Exposure as of such date
plus any accrued and unpaid interest thereon. Any amount so deposited (including
any earnings thereon) will be withdrawn from the Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that at such time as all outstanding Letters of Credit have
expired, and all LC Reimbursement Obligations (plus accrued and unpaid interest
thereon) have been paid in full, such amount, to the extent not therefore
applied, shall be returned to the Borrower.

80



--------------------------------------------------------------------------------




ARTICLE 6
NEGATIVE COVENANTS
Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create or permit to exist any Lien on any property now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except the following:
(h)    Permitted Liens;
(i)    any Lien on any property of the Borrower or any Subsidiary existing on
the date hereof and (in the case of any such Lien that (x) secures Debt or (y)
arises outside the ordinary course of business) listed in Schedule 6.01;
provided that (j) such Lien shall not apply to any other property of the
Borrower or any Subsidiary and (k) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(l)    any Lien existing on any property or asset before the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that first becomes a Subsidiary after the date hereof before the time
such Person becomes a Subsidiary; provided that (m) such Lien is not initially
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (n) such Lien will not apply
to any other property or asset of the Borrower or any Subsidiary and (o) such
Lien will secure only those obligations which it secures on the date of such
acquisition or the date such Person first becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding (or committed) principal amount thereof;
(p)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (q) such Liens and the Debt secured
thereby are incurred before or within 180 days after such acquisition or the
completion of such construction or improvement, (r) the Debt secured thereby
does not exceed 100% of the cost of acquiring, constructing or improving such
fixed or capital assets and (s) such Liens will not apply to any other property
of the Borrower or any Subsidiary;
(t)    Liens to secure a Debt owing to the Borrower or a Subsidiary;
(u)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by a Lien permitted by any of clause (c), (d) or (e) of this
Section; provided that such Debt is not increased (except by the amount of

81



--------------------------------------------------------------------------------



fees, expenses and premiums required to be paid in connection with such
refinancing, extension, renewal or refunding) and is not secured by any
additional assets;
(v)    Liens securing Debt arising out of, and sales of accounts receivable as
part of, a Permitted Supply Chain Financing;
(w)    Liens securing Industrial Revenue Bond Obligations issued for the benefit
of the Borrower;
(x)    Liens on assets of Foreign Subsidiaries securing obligations of Foreign
Subsidiaries;
(y)    Liens not otherwise permitted by the foregoing clauses of this Section
6.01 on assets other than Inventory or Receivables of the Borrower or a Domestic
Subsidiary; provided that neither the aggregate book value of the assets subject
to such Liens nor the aggregate principal amount of Debt and other obligations
secured thereby shall exceed 10% of Consolidated Net Tangible Assets (in each
case determined at the time of incurrence); and
(z)    Liens granted by the Borrower or any Subsidiary Guarantor pursuant to the
Loan Documents.
Section 6.02. Fundamental Changes. The Borrower will not (v) consolidate or
merge with or into any other Person or (vi) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Borrower may permit any corporation to be merged into the Borrower or may
consolidate with or merge into or sell or otherwise (except by lease) dispose of
its assets as an entirety or substantially as an entirety to any solvent
corporation organized in the United States of America which expressly assumes in
writing reasonably satisfactory to the Administrative Agent the due and punctual
payment of the principal of and interest on the Loans and the due and punctual
performance of the obligations of the Borrower hereunder and under any
promissory note delivered pursuant to Section 2.17(d) hereunder, if (x) after
giving effect to such consolidation, merger or other disposition, no Default
shall have occurred and be continuing and (y) any such disposition shall not
release the corporation that originally executed this Agreement as the borrower
from its liability as obligor hereunder or under any promissory note delivered
pursuant to Section 2.17(d) hereunder.
Section 6.03. Financial Covenant. The Borrower will not permit the Fixed Charge
Coverage Ratio to be less than 1.00:1.00; provided that compliance with this
Section 6.03 shall be required only at such times as Facility Availability is
less than the greater of (x) 10% of the total aggregate Commitments and (y)
$150,000,000.

82



--------------------------------------------------------------------------------



Section 6.04. Sale of Receivables. The Borrower will not, and will not permit
any Credit Party to, sell, transfer, or otherwise dispose of any Receivables
owned by the Borrower or any Credit Party in connection with any financing or
factoring transaction other than (x) in connection with a Permitted Supply Chain
Financing and (y) a sale of Ineligible Receivables in the ordinary course of
business in connection with the collection thereof.

ARTICLE 7
EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(f)    the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when the same shall become due, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(g)    the Borrower shall fail to pay when due any interest on any Loan or any
fee or other amount (except an amount referred to in clause (a)) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five Business Days;
(h)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
and, if the circumstances giving rise to such false or misleading representation
or warranty are susceptible to being cured in all material respects, such false
or misleading representation or warranty shall not be cured in all material
respects for five days after the earlier to occur of (i) the date on which an
officer of the Borrower shall obtain knowledge thereof or (j) the date on which
written notice thereof shall have been given to the Borrower by the
Administrative Agent;
(k)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.01(a)(i) or (ii), Section 5.01(c), Section 5.02(c),
Sections 5.04 through 5.06, Section 5.09, Section 5.10 or in Article 6;
(l)    the Borrower shall fail to observe or perform (i) any covenant or
agreement contained in Section 5.01(b) or Section 5.02(d) and such failure shall
continue for three days after the earlier of notice of such failure to the
Borrower from the Administrative Agent or knowledge of such failure by an
officer of the Borrower, or (ii) any covenant or agreement contained in Section
5.01(a)(iii), Sections 5.01(a)(v) through 5.01(a)(viii), Section 5.02(a) or
Section 5.02(b) and such failure shall continue for 10 days after the earlier of
notice of such failure to

83



--------------------------------------------------------------------------------



the Borrower from the Administrative Agent or knowledge of such failure by an
officer of the Borrower;
(m)    the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (d) and (e) of
this Article 7) and such failure shall continue for 30 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;
(n)    the Borrower or any of its Subsidiaries shall fail to make a payment or
payments (whether of principal or interest and regardless of amount) in respect
of any Material Debt when the same shall become due or within any applicable
grace period;
(o)    any event or condition occurs that (p) results in acceleration of the
maturity of any Material Debt or (q) enables or permits the holder or holders of
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity but in the case
of any event described in this clause (ii), only after the lapse of a cure
period, equal to the greater of five Business Days or the cure period specified
in the instrument governing such Material Debt; provided that this Section 7(h)
shall not apply to (x) acceleration of the Convertible Notes or (y) the holders
of the Convertible Notes (or any trustee or agent on their behalf) having the
right to cause the Convertible Notes to be accelerated or to require the
prepayment, repurchase, redemption or defeasance of the Convertible Notes, in
each case to the extent arising directly from U.S. Steel Canada being the
subject of a proceeding for relief of debtors under any bankruptcy, insolvency
or reorganization proceeding under the laws of Canada or any province thereof.
(r)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (s) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (t) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
(u)    the Borrower or any of its Significant Subsidiaries shall (v) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (w) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i), (x) apply for or consent to the

84



--------------------------------------------------------------------------------



appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any the Borrower or any of its Significant Subsidiaries or
for a substantial part of its assets, (y) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (z) make a
general assignment for the benefit of creditors or (aa) take any action for the
purpose of effecting any of the foregoing;
(bb)    the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(cc)    one or more judgments for the payment of money in an aggregate amount
exceeding $100,000,000 shall be rendered against the Borrower or any of its
Significant Subsidiaries and shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Significant Subsidiaries to enforce any such
judgment;
(dd)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Change;
(ee)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid and perfected
Lien on all or a substantial part of the Collateral, with the priority required
by the applicable Security Document, except as a result of (i) a sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) a permitted release of the applicable Collateral in
accordance with the terms of the Loan Documents; or
(ff)    any Subsidiary Guarantee of a Subsidiary Guarantor shall cease for any
reason to be in full force and effect, unless such Subsidiary Guarantee is
released pursuant to the release provisions contained therein;
then, and in every such event (except an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all

85



--------------------------------------------------------------------------------



of which are waived by the Borrower; and in the case of any event with respect
to the Borrower described in clause (i) or (j) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the Borrower. Additionally, and without limiting the generality of the
foregoing, on each Business Day during a Sweep Period (as defined in the
Borrower Security Agreement), the Collateral Agent shall apply funds on deposit
in the Cash Collateral Account in accordance with Section 5(f) of the Borrower
Security Agreement.

ARTICLE 8
THE AGENTS
Section 8.01. Appointment and Authorization. Each Lender and LC Issuing Bank
irrevocably appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to such Agent by the terms hereof or thereof, together with all such powers as
are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Collateral Agent shall have the sole and exclusive authority to
(a) act as collateral agent for the Secured Parties for purposes of perfecting
and administering Liens under the Loan Documents, and for all other purposes
stated therein, (b) manage, supervise or otherwise deal with Collateral and (c)
take any enforcement action or otherwise exercise any rights or remedies with
respect to any Collateral under the Loan Documents, applicable law or otherwise.
The Collateral Agent alone shall be authorized to determine whether any
Receivables or Inventory constitute Eligible Receivables or Eligible Inventory,
or whether to impose or release any Availability Reserve, which determinations
and judgments, if exercised in good faith, shall exonerate the Collateral Agent
from liability to any Lender, any LC Issuing Bank or other Person for any error
in judgment.
Section 8.02. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
or LC Issuing Bank and may exercise or refrain from exercising the same as
though it were not the Administrative Agent or the Collateral Agent, and
JPMorgan Chase Bank, N.A. and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent or the Collateral Agent hereunder.
Section 8.03. Action by Administrative Agent. The obligations of each Agent
hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, none of the Agents shall be required to take any
action with respect to any Default, except as expressly provided in Article 7.

86



--------------------------------------------------------------------------------



Section 8.04. Consultation with Experts. The Agents may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
Section 8.05. Liability of Agents. None of the Agents nor any of their
respective affiliates nor any of their respective directors, officers, agents,
or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or such other number of Lenders as may be expressly required hereunder
or (ii) in the absence of its own gross negligence or willful misconduct. None
of the Agents nor any of their respective affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing or
issuance of a Letter of Credit hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article 4, except receipt of items required to be
delivered to an Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, any promissory note issued pursuant to Section 2.17(d) or any
other instrument or writing furnished in connection herewith. No Agent shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a Lender wire, telex, facsimile,
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties.
Section 8.06. Credit Decision. Each Lender and each LC Issuing Bank acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or LC Issuing Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or LC
Issuing Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.
Section 8.07. Successor Administrative Agent. Any Agent may resign at any time
by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
Lender organized or licensed under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the

87



--------------------------------------------------------------------------------



rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.
Section 8.08. Agents’ Fees. The Borrower shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and such Agent.
Section 8.09. Sub-Agents and Related Parties. Each Agent may perform any and all
its duties and exercise its rights and powers by or through one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as an Agent hereunder.
Section 8.10. Other Agents. Nothing in this Agreement shall impose any duty or
liability whatsoever on any Agent (other than the Administrative Agent or the
Collateral Agent) in its capacity as an Agent.
Section 8.11. Collateral and Guarantee Matters. Each Secured Party irrevocably
authorizes and instructs the Collateral Agent to do the following:
(h)    release any Lien on any property granted to or held by Collateral Agent
under any Loan Document (i) upon the satisfaction of the Release Conditions,
(ii) that is sold or transferred or to be sold or transferred as part of or in
connection with any sale, transfer or other disposition not prohibited by the
Loan Documents to a Person that is not a Credit Party (including release of any
Collateral subject to a Permitted Supply Chain Financing), (iii) that does not
constitute (or ceases to constitute) Collateral, (iv) if the property subject to
such Lien is owned by a Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its guarantee otherwise in accordance with the Loan
Documents, (v) otherwise in accordance with Section 12 of the Borrower Security
Agreement (or the corresponding provision of any other Security Agreement) or
(vi) if approved, authorized or ratified in writing by the percentage of Lenders
required by Section 9.02; and
(i)    release any Subsidiary Guarantor from its guarantee of the Secured
Obligations (i) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Subsidiary of the Borrower and/or (ii) upon the satisfaction of the Release
Conditions.

88



--------------------------------------------------------------------------------



Section 8.12. Secured Parties. By accepting the benefits of the Security
Document, each Secured Party, regardless of whether a signatory to this
Agreement, shall be deemed to have agreed to the terms contained in this Article
8 and in Section 11 of the Borrower Security Agreement (and any corresponding
provision in any other Security Agreement).

ARTICLE 9
MISCELLANEOUS
Section 9.01. Notices. (e) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(vi)    if to the Borrower, to it at 600 Grant Street, 61st Floor, Pittsburgh,
Pennsylvania 15219, Attention of Senior Vice President Finance & Risk Management
(Facsimile No. (412) 433-1167), with a copy to the Borrower, to it at 600 Grant
Street, Room 1311, Pittsburgh, Pennsylvania 15219, Attention of the Assistant
Treasurer - Finance & Risk Management (Facsimile No.(412) 433-4765);
(vii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Ops 2 Floor 3, Newark, Delaware 19713-2107, attention
of Michelle Carey (Facsimile: (302) 634-1417; Email:
michelle.x.carey@jpmorgan.com); with a copy to (i) Peter Predun, 383 Madison
Avenue, FL 24, New York, New York 10179 (Facsimile: (212) 270-5100; Email:
peter.predun@jpmorgan.com) and (ii) Daniella Negron, 383 Madison Avenue, FL 24,
New York, New York 10179 (Facsimile: (212) 270-5100; Email:
daniella.negron@jpmorgan.com);
(viii)    if to the Collateral Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2 Floor 3, Newark, Delaware 19713-2107, attention of
Michelle Carey (Facsimile: (302) 634-1417; Email:
michelle.x.carey@jpmorgan.com); with a copy to (i) Peter Predun, 383 Madison
Avenue, FL 24, New York, New York 10179 (Facsimile: (212) 270-5100; Email:
peter.predun@jpmorgan.com) and (ii) Daniella Negron, 383 Madison Avenue, FL 24,
New York, New York 10179 (Facsimile: (212) 270-5100; Email:
daniella.negron@jpmorgan.com); Borrowing Base Certificates shall also be sent,
to (i) ib.cbc@jpmchase.com and (ii) brittany.s.stark@jpmorgan.com;
(ix)    if to JPMorgan Chase Bank, N.A. as LC Issuing Bank, to it at 10420
Highland Manor Drive, Floor 4, Mail Code FL3-2414, Tampa, Florida 33610-9128
(Facsimile No. (813) 432-6337), Attn: Standby Letter of Credit Unit;

89



--------------------------------------------------------------------------------



(x)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
(f)    The Administrative Agent, the Collateral Agent, or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
(g)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the Administrative Agent and the
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement will be deemed to have been
given on the date of receipt.
Section 9.02. Waivers; Amendments. (c) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.
(d)    No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:
(xi)    increase the Commitment of any Lender without its written consent;
(xii)    reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fee payable hereunder, without the
written consent of each Lender Party affected thereby;

90



--------------------------------------------------------------------------------



(xiii)    postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including pursuant to Section 2.11(b)), or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fee payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party affected thereby;
(xiv)    change (x) the definition of “Additional Secured Obligations” or
“Percentage” or Section 2.23 hereof or (y) the definition of “Secured Bi-Lateral
Letter of Credit Obligations”, “Secured Cash Management Obligations”, “Secured
Derivative Obligations” or “Secured Vendor Financing Obligations” (or any
component definitions used in the foregoing) or Section 7(a) or 7(b) of the
Security Agreement, without the written consent of each Lender adversely
affected thereby;
(xv)    change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;
(xvi)    except as otherwise expressly permitted pursuant to the Security
Agreement, release all or substantially all of the Collateral from the
Transaction Liens, without the written consent of each Lender;
(xvii)    (e) increase the advance rate percentages used in the definitions of
“Available Inventory” and “Available Receivables” without the written consent of
each Lender, or (A) change standards of eligibility from those specified herein
in a manner that causes the Borrowing Base to be increased without the written
consent of Lenders having aggregate Credit Exposures representing at least 75%
of the sum of all Credit Exposures at such time;
(ii)    unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders are similarly affected); or
(iii)    except as otherwise expressly permitted pursuant to the terms of the
Loan Documents, release any Subsidiary Guarantor, without the written consent of
the Collateral Agent and the Required Lenders; and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any LC Issuing Bank without its prior
written consent; and provided further that neither (x) a reduction or
termination of Commitments pursuant to Section 2.09 or 2.18, nor (y) an increase
in

91



--------------------------------------------------------------------------------



Commitments pursuant to Section 2.15, constitutes an amendment, waiver or
modification for purposes of this Section 9.02.
(f)    Notwithstanding the foregoing, if the Required Lenders enter into or
consent to any waiver, amendment or modification pursuant to subsection (b) of
this Section, no consent of any other Lender will be required if, when such
waiver, amendment or modification becomes effective, (g) the Commitment of each
Lender not consenting thereto terminates and (h) all amounts owing to it or
accrued for its account hereunder are paid in full.
(i)    Notwithstanding the foregoing, Subsidiary Guarantee Agreements shall be
terminated and Collateral shall be released from the Transaction Liens from time
to time as necessary to effect any sale of assets (including the sale of a
Subsidiary Guarantor) permitted by the Loan Documents, and the Administrative
Agent shall (at the Borrower’s expense) execute and deliver all release
documents reasonably requested to evidence such release.
Section 9.03. Expenses; Indemnity; Damage Waiver. (d) The Borrower shall pay
(iv) all reasonable and documented out-of-pocket expenses incurred by the
Arrangers, the Administrative Agent and their respective Affiliates, including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP,
special counsel for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (v) all reasonable and documented out-of-pocket
expenses incurred by any LC Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (vi) all out-of-pocket expenses incurred by any Lender
Party, including the fees, charges and disbursements of any counsel for any
Lender Party, in connection with the enforcement or protection of its rights in
connection with the Loan Documents (including its rights under this Section),
the Letters of Credit or the Loans, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Letters of Credit or the Loans.
(e)    The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the

92



--------------------------------------------------------------------------------



LC Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not comply with the terms
of such Letter of Credit, as determined in accordance with Section 2.16(f)),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless whether any Indemnitee is a party thereto;
provided that (i) such indemnity shall not be available to any Indemnitee to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from such Indemnitee’s gross negligence or willful
misconduct; (ii) such indemnity shall not be available to any Indemnitee for
losses, claims, damages, liabilities or related expenses arising out of a
proceeding in which such Indemnitee and the Borrower are adverse parties
involving a material breach by an Indemnitee to the extent that the Borrower
prevails on the merits, as determined by a court of competent jurisdiction in a
final and non-appealable judgment (it being understood that nothing in this
Agreement shall preclude a claim or suit by the Borrower against any Indemnitee
for such Indemnitee’s failure to perform any of its obligations to the Borrower
under the Loan Documents); (iii) the Borrower shall not, in connection with any
such proceeding or related proceedings in the same jurisdiction and in the
absence of conflicts of interest, be liable for the fees and expenses of more
than one law firm at any one time for the Indemnitees (which law firm shall be
selected (x) by mutual agreement of the Administrative Agent and the Borrower or
(y) if no such agreement has been reached following the Administrative Agent’s
good faith consultation with the Borrower with respect thereto, by the
Administrative Agent in its sole discretion); (iv) each Indemnitee shall give
the Borrower (x) prompt notice of any such action brought against such
Indemnitee in connection with a claim for which it is entitled to indemnity
under this Section and (y) an opportunity to consult from time to time with such
Indemnitee regarding defensive measures and potential settlement; and (v) the
Borrower shall not be obligated to pay the amount of any settlement entered into
without its written consent (which consent shall not be unreasonably withheld or
delayed). In the case of an investigation, litigation or proceeding to which the
indemnity in this Section applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
equity holders or creditors or an Indemnitee, whether or not an Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereby are consummated.
(f)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or any LC Issuing Bank under subsection (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent or such LC
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is

93



--------------------------------------------------------------------------------



sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent or such LC Issuing Bank in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based on its share of the sum of the total Credit Exposures.
(g)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Financing
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(h)    All amounts due under this Section shall be payable within five Business
Days after written demand therefor.
Section 9.04. Successors and Assigns. (v) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuing Bank that issues any Letter of Credit), except that (vi) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (vii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby (including any Affiliate of any LC Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly provided herein, the Related Parties of the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(f)    Any Lender may assign to one or more assignees (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of any Commitment it has at the time and any Loans at the time
owing to it); provided that:
(iii)    except in the case of an assignment to a Lender or a Lender Affiliate,
the Borrower must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;

94



--------------------------------------------------------------------------------



(iv)    the Administrative Agent must give its prior written consent (which
consent shall not be unreasonably withheld or delayed);
(v)    each LC Issuing Bank must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);
(vi)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(vii)    unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (v) shall not apply to an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;
(viii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; and
(ix)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire; and
provided further that any consent of the Borrower otherwise required under this
subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.20, 2.21, 2.22 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.
(g)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and

95



--------------------------------------------------------------------------------



addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans and LC Disbursements owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the parties hereto may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any party hereto at any reasonable
time and from time to time upon reasonable prior notice.
(h)    Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.
(i)    Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (“Participants”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (j) such Lender’s obligations under
this Agreement shall remain unchanged, (k) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to Section 9.02(b)
that affects such Participant. Subject to subsection (f) of this Section, each
Participant shall be entitled to the benefits of Sections 2.20, 2.21 and 2.22
(subject to the requirements and limitations therein, including the requirements
under 2.22(f) (it being understood that the documentation required under Section
2.22(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.23(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the

96



--------------------------------------------------------------------------------



Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(l)    A Participant shall not be entitled to receive any greater payment under
Section 2.20 or 2.22 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.22 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.22(f) as
though it were a Lender.
(m)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or a central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05. Designated Lenders. (a) Subject to the provisions of this Section
9.05(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Lender
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent thereto. When
a Lender and its Eligible Designee shall have signed an agreement substantially
in the form of Exhibit H hereto and the Borrower and the Administrative Agent
shall have signed their respective consents thereto, such Eligible Designee
shall become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit such Designated Lender to
provide all or a portion of the loans to be made by such Designating Lender
pursuant to

97



--------------------------------------------------------------------------------



Section 2.01 and the making of such Loans or portions thereof shall satisfy the
obligation of the Designating Lender to the same extent, and as if, such Loans
or portion thereof were made by the Designating Lender. As to any Loans or
portion thereof made by it, each Designated Lender shall have all the rights
that a Lender making such Loans or portion thereof would have had under this
Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of its obligations under this Agreement, including its
obligations in respect of the Loans or portion thereof made by it. No additional
promissory note shall be required to evidence Loans or portions thereof made by
a Designated Lender; and the Designating Lender shall be deemed to hold any
promissory note issued pursuant to Section 2.17(d) as agent for its Designated
Lender to the extent of the Loans or portion thereof funded by such Designated
Lender. Each Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and other communications on its
behalf. Any payments for the account of any Designated Lender shall be paid to
its Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may (i) with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent, assign all or portions of its interest in
any Loans to its Designating Lender or to any financial institutions consented
to by the Borrower and the Administrative Agent providing liquidity and/or
credit facilities to or for the account of such Designated Lender to support the
funding of Loans or portions thereof made by such Designated Lender and (ii)
disclose on a confidential basis any non-public information relating to its
Loans or portions thereof to any rating agency, commercial paper dealer or
provider of any guarantee, surety, credit or liquidity enhancement to such
Designated Lender.
(b)    Each party to this Agreement agrees that it will not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full. The Designating Lender for each Designated Lender agrees
to indemnify, save, and hold harmless each other party hereto for any loss,
cost, damage, and expense arising out of its inability to institute any such
proceeding against such Designated Lender. This Section 9.05(b) shall survive
the termination of this Agreement.
Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and

98



--------------------------------------------------------------------------------



the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Lender Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any principal
of or accrued interest on any Loan or any fee or other amount payable hereunder
is outstanding and unpaid or any Letter of Credit is outstanding or any
Commitment has not expired or terminated. The provisions of Sections 2.20, 2.21,
2.22 and 9.03 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the Financing Transactions, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.07. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to any Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.
Section 9.09. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender may have.

99



--------------------------------------------------------------------------------



Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process. (j)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(k)    Each party to this Agreement irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to any Loan Document against another party or its properties in the
courts of any jurisdiction with respect to enforcement of judgments or actions
taken in respect of the Collateral.
(l)    Each party irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in subsection (b) of this
Section. Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action, or proceeding in any such court.
(m)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.
Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE CASE OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO

100



--------------------------------------------------------------------------------



THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (hereinafter defined), except that
Information may be disclosed (e) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (f) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (g) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(after, to the extent feasible, giving the Borrower an opportunity to lawfully
object to such production), (h) to any other party to this Agreement, (i) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of any right
thereunder, (j) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) any rating agency when required by it or (iv) the CUSIP
Bureau or any similar organization, (k) with the consent of the Borrower or (l)
to the extent such Information either (m) becomes publicly available other than
as a result of a breach of this Section or (n) becomes available to any Lender
Party on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to any Lender Party on a non-confidential basis
prior to disclosure by the Borrower (it being understood, for the avoidance of
doubt, that “Information” shall exclude any information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry); provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.
Additionally, the Borrower agrees to maintain the confidentiality of any
information relating to a rate provided by the Administrative Agent or any
Reference Bank pursuant to the definition of “London Interbank Offered Rate” (a
“Reference Rate”), except (a) to its directors, officers, employees, advisors or
Affiliates on a confidential and need-to-know basis in connection herewith, (b)
as consented to by the Administrative Agent or such Reference Bank, as
applicable or (c) as required by

101



--------------------------------------------------------------------------------



law (including securities laws and GAAP), regulation, judicial or governmental
order, subpoena or other legal process or is requested or required by any
governmental or regulatory authority or exchange (in which case the Borrower
agrees to inform the Administrative Agent or such Reference Bank, as applicable,
promptly thereof prior to such disclosure, unless the Borrower is prohibited
from giving such notice). Notwithstanding the foregoing, the Borrower may
disclose to other financial institutions which provide or may potentially
provide financial services to the Borrower or any of its Subsidiaries only the
average of all Reference Rates submitted as provided in connection with this
Agreement.
Section 9.14. USA PATRIOT Act Notice. Each Lender (whether a party hereto on the
date hereof or hereafter) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the USA PATRIOT Act and to provide notice of these
requirements, and this notice shall satisfy such notice requirements of the USA
PATRIOT Act.
Section 9.15. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Loans and Letters of Credit contemplated by this Agreement and
any communications in connection therewith, the Borrower and its Subsidiaries,
on the one hand, and the Agents, the Lenders, the LC Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Lenders, the LC Issuing Banks or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Borrower acknowledges that the Agents, the Lenders, the LC
Issuing Banks and their Affiliates may have economic interests that conflict
with those of the Borrower and its Subsidiaries and Affiliates.

102



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year set
forth in the first paragraph of this Agreement.
UNITED STATES STEEL CORPORATION
By:
/s/ L.T. Brockway
 
Name: L.T. Brockway
 
Title: Senior Vice President Finance & Chief Risk Officer



Website Address:    www.ussteel.com

Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, LC Issuing Bank, Collateral
Agent and Lender
By:
/s/ Peter Predun
Name: Peter Predun
Title: Executive Director


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





Barclays Bank PLC
By:
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President




Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





Bank of America, N.A.
By:
/s/ Matthew Bourgeois
Name: Matthew Bourgeois
Title: Senior Vice President


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as a Lender
By:
/s/ Todd R. Nakamoto
Name: Todd R. Nakamoto
Title: Duly Authorized Signer








Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





The Bank of Nova Scotia
By:
/s/ Rafael Tobon
Name: Rafael Tobon
Title: Director


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
By:
/s/ David B. Gookin
Name: David B. Gookin
Title: Executive Vice President






Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





CITIZENS BANK OF PENNSYLVANIA
By:
/s/ Philip R. Medsger
Name: Philip R. Medsger
Title: Senior Vice President


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:
/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory





By:
/s/ Sean MacGregor
Name: Sean MacGregor
Title: Authorized Signatory




Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA
By:
/s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





Morgan Stanley Bank, N.A.
By:
/s/ Michael King
Name: Michael King
Title: Authorized Signatory


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
By:
/s/ Philippe Pepin
Name: Philippe Pepin
Title: Authorized Signatory


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





SUNTRUST BANK
By:
/s/ Seth Meier
Name: Seth Meier
Title: Director






Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





Citibank, N.A.
By:
/s/ Brendan Mackay
Name: Brendan Mackay
Title: Director & Vice President


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON
By:
/s/ William M. Feathers
Name: William M. Feathers
Title: Vice President




Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
a national banking association
By:
/s/ Diana L. Guzzo
Name: Diana L. Guzzo
Title: V.P.


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





SOCIETE GENERALE
By:
/s/ Emmanuel Chesneau
Name: Emmanuel Chesneau
Title: Managing Director




Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





Commerzbank AG, New York and Grand Cayman Branches
By:
/s/ Kiuli Chan
Name: Kiuli Chan
Title: Director





By:
/s/ Diane Pockaj
Name: Diane Pockaj
Title: Managing Director




Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





The Northern Trust Company
By:
/s/ Andrew D. Holtz
Name: Andrew D. Holtz
Title: Senior Vice President


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Matthew Kasper
Name: Matthew Kasper
Title: Vice President


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





BMO Harris Bank, N.A.
By:
/s/ Kara Goodwin
Name: Kara Goodwin
Title: Managing Director


Third Amended and Restated Credit Agreement Signature Page



--------------------------------------------------------------------------------





ING Bank N.V. Dublin Branch
By:
/s/ Maurice Kenny
Name: Maurice Kenny
Title: Director





By:
/s/ Sean Hassett
Name: Sean Hassett
Title: Director












Third Amended and Restated Credit Agreement Signature Page

